--------------------------------------------------------------------------------



Exhibit 10.5





AMENDED AND RESTATED



CREDIT AGREEMENT



 

among



 

FIRST CASH FINANCIAL SERVICES, INC.



as Borrower,



 

JPMORGAN CHASE BANK, N.A.



as Agent and Lender,



 

and



 

THE OTHER LENDERS PARTY HERETO



JPMORGAN CHASE BANK, N.A.



as Lead Arranger and Sole Bookrunner



 

April 30, 2010

 

--------------------------------------------------------------------------------





TABLE OF CONTENTS

Page

   

     ARTICLE I - DEFINITIONS

  1

1.1

Defined Terms

  1

1.2.

Other Interpretive Provisions

10

1.3

Accounting Terms.

11

1.4

Rounding.

11

1.5.

References to Agreements and Laws.

11

     

     ARTICLE II - THE CREDITS

11

2.1.

Commitment

11

2.2.

Required Payments; Termination

11

2.3.

Ratable Loans

11

2.4.

Types of Advances

11

2.5.

Commitment Fee; Reductions in Aggregate Commitment; Closing Fee .

12

2.6.

Minimum Amount of Each Advance

12

2.7.

Optional Principal Payments

12

2.8.

Method of Selecting Types and Interest Periods for New Advances

12

2.9.

Conversion and Continuation of Outstanding Advances

12

2.10.

Changes in Interest Rate; Applicable Margin.

13

2.11.

Rates Applicable After Default

13

2.12.

Method of Payment

13

2.13.

Noteless Agreement; Evidence of Indebtedness

14

2.14.

Telephonic Notices

14

2.15.

Interest Payment Dates; Interest and Fee Basis

14

2.16.

Notification of Advances, Interest Rates, Prepayments

   

and Commitment Reductions

14

2.17.

Lending Installations

15

2.18.

Non-Receipt of Funds by the Agent

15

2.19.

Increase in Aggregate Commitment

15

2.20

Letters of Credit.

16

     

     ARTICLE III - YIELD PROTECTION; TAXES

21

3.1.

Yield Protection

21

3.2.

Changes in Capital Adequacy Regulations

21

3.3.

Availability of Types of Advances

21

3.4.

Funding Indemnification

22

3.5.

Taxes

22

3.6

Inability to Determine Interest Rate

22

     

     ARTICLE IV - CONDITIONS PRECEDENT

23

4.1.

Initial Advance

23

4.2.

Each Advance

23

     

     ARTICLE V - REPRESENTATIONS AND WARRANTIES

23

5.1.

Existence and Standing

23

5.2.

Authorization and Validity

24

5.3.

No Conflict; Government Consent

24

5.4.

Financial Statements

24

5.5.

Material Adverse Change

24

5.6.

Taxes

24

5.7.

Litigation and Contingent Obligations

24

5.8.

Subsidiaries

25

5.9.

ERISA

25

5.10.

Accuracy of Information

25

5.11.

Regulation U

25

5.12.

Material Agreements

25

5.13.

Compliance With Laws

25

5.14.

Ownership of Properties

25

5.15.

Plan Assets; Prohibited Transactions

25

5.16.

Environmental Matters

25

5.17.

Subordinated Indebtedness

25

5.18.

Insurance

26

     

     ARTICLE VI - COVENANTS

26

6.1.

Financial Reporting

26

6.2.

Use of Proceeds

26

6.3.

Notice of Default

27

6.4.

Conduct of Business

27

6.5.

Taxes

27

6.6.

Insurance

27

6.7.

Compliance with Laws

27

6.8.

Maintenance of Properties

27

6.9.

Inspection

27

6.10.

Depository

27

6.11.

Indebtedness

27

6.12.

Merger

28

6.13.

Sale of Assets

28

6.14.

Investments and Acquisitions

28

6.15.

Liens

28

6.16.

Loans

28

6.17.

Affiliates

29

6.18.

Judgments

29

6.19.

Financial Covenants

29

6.20.

Subsidiaries as Guarantors

29

     

     ARTICLE VII - DEFAULTS

29

7.1.

Misrepresentations

29

7.2.

Nonpayment of Obligations

29

7.3.

Breach of Article VI Covenants

30

7.4.

Breach of Other Covenants

30

7.5.

Voluntary Debtor Relief

30

7.6.

Involuntary Debtor Relief

30

7.7.

Other Promissory Notes and Agreements

30

7.8.

Environmental Problems

30

7.9.

Default Under Other Loan Documents

30

7.10.

Invalidity of Guaranty

30

7.11

Change in Control

30

     

     ARTICLE VIII - ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

31

8.1.

Acceleration

31

8.2.

Amendments

31

8.3.

Preservation of Rights

31

     

     ARTICLE IX - GENERAL PROVISIONS

32

9.1.

Survival of Representations

32

9.2.

Governmental Regulation

32

9.3.

Headings

32

9.4.

Entire Agreement

32

9.5.

Several Obligations; Benefits of this Agreement

32

9.6.

Expenses; Indemnification

32

9.7.

Numbers of Documents

32

9.8.

Accounting

33

9.9.

Severability of Provisions

33

9.10.

Nonliability of Lenders

33

9.11.

Confidentiality

33

9.12.

Nonreliance

33

9.13.

Prior Agreement, Security Interests, and Liens

33

9.14.

USA PATRIOT ACT NOTIFICATION

33

     

     ARTICLE X - THE AGENT

34

10.1.

Appointment; Nature of Relationship

34

10.2.

Powers

34

10.3.

General Immunity

34

10.4.

No Responsibility for Loans, Recitals, etc.

34

10.5.

Action on Instructions of Lenders

35

10.6.

Employment of Agents and Counsel

35

10.7.

Reliance on Documents; Counsel

35

10.8.

Agent's Reimbursement and Indemnification

35

10.9.

Notice of Default

35

10.10.

Rights as a Lender

35

10.11.

Lender Credit Decision

36

10.12.

Successor Agent

36

10.13.

Agent's Fee

36

10.14.

Delegation to Affiliates

36

10.15.

Collateral Releases

36

     

     ARTICLE XI - SETOFF; RATABLE PAYMENTS

37

11.1.

Setoff

37

11.2.

Ratable Payments

37

     

     ARTICLE XII - BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

37

12.1.

Successors and Assigns

37

12.2.

Participations

38

12.3.

Assignments

38

12.4.

Dissemination of Information

39

     

     ARTICLE XIII - NOTICES

39

13.1.

Notices

39

13.2.

Change of Address

39

     

     ARTICLE XIV - COUNTERPARTS

39

     

     ARTICLE XV - CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER

 

          OF JURY TRIAL; MAXIMUM RATE

40

15.1.

CHOICE OF LAW

40

15.2.

CONSENT TO JURISDICTION

40

15.3.

WAIVER OF JURY TRIAL

40

15.4.

MAXIMUM RATE

40

     

     ARTICLE XVI - STATUTE OF FRAUDS NOTICE

41

16.1

STATUTE OF FRAUDS NOTICE

41



 



LIST OF SCHEDULES, EXHIBITS, AND APPENDIX

     

Exhibit "A"

-

Compliance Certificate

Exhibit "B"

-

Assignment Agreement

Exhibit "C"

-

Loan/Credit Related Money Transfer Instruction

Exhibit "D"

-

Promissory Note

     

Schedule 1

-

Subsidiaries and Other Investments

Schedule 2

-

Indebtedness and Liens

Schedule 3

-

Commitments and Pro Rata Shares

     

Appendix 1

-

Pricing Grid





--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT



     This Amended and Restated Credit Agreement, dated as of April 30, 2010, is
among FIRST CASH FINANCIAL SERVICES, INC., the Guarantors, the Lenders, and
JPMORGAN CHASE BANK, N.A., as Agent and Lender.



     The Borrower has requested that the Lenders (which shall include the Agent)
provide a revolving credit facility, and the Lenders are willing to do so on the
terms and conditions set forth herein.



     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:



ARTICLE I



DEFINITIONS

     1.1     Defined Terms. As used in this Agreement:



     "Acquisition" means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.



      "Acquisition Investment" means any acquisition by Borrower or any
Subsidiary of all or substantially all the assets of, or shares or other equity
interests in, a Person or of a division or line of business of a Person or other
significant assets of a Person (other than inventory, leases, materials, and
equipment in the ordinary course of business) which Person maintains its
principal place of business in the United States.



     "Adjusted One Month Eurodollar Rate" means, with respect to a CB Floating
Rate Advance for any day, the sum of (a) 2.50% per annum plus (b) the quotient
of (i) the interest rate determined by the Agent by reference to Reuters Screen
LIBOR01, formerly known as page 3750 of the Moneyline Telerate Service, or such
other page or pages as may replace such Reuters Screen LIBOR01 for the purpose
of displaying such rate, to be the rate at approximately 11:00 a.m. London time,
on such date or, if such date is not a Business Day, on the immediately
preceding Business Day for dollar deposits with a maturity equal to one (1)
month, divided by (ii) one minus the Reserve Requirement (expressed as a
decimal) applicable to dollar deposits in the London interbank market with a
maturity equal to one (1) month.



     "Advance" means a borrowing hereunder, (a) made by the Lenders on the same
Borrowing Date, or (b) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Loans of the same Type and, in the case of Eurodollar Loans, for
the same Interest Period.



     "Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.



     "Agent" means JPMorgan Chase Bank, N.A. in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article X.



     "Agent-Related Persons"" means the Agent (including any successor agent),
together with its Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.



     "Aggregate Commitment"means the aggregate of the Commitments of all
Lenders, as increased and/or reduced from time to time pursuant to the terms
hereof, which as of April 30, 2010 shall be equal to Twenty-Five Million and
no/100 Dollars ($25,000,000.00).



     "Agreement" means this Amended and Restated Credit Agreement, as it may be
amended or modified and in effect from time to time.



     "Agreement Accounting Principles" means generally accepted accounting
principles as in effect from time to time, applied in a manner consistent with
that used in preparing the financial statements referred to in Section 5.4.



     "Appendix" refers to a specific appendix to this Agreement, unless another
document is specifically referenced.



     "Applicable Margin" means the percentages per annum set forth in the
Pricing Grid which is attached as Appendix I.



     "Approved Fund" means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.



     "Article" means an article of this Agreement unless another document is
specifically referenced.



     "Authorized Officer" means Rick Wessel as President and Chief Executive
Officer of Borrower and each Subsidiary and R. Douglas Orr as Chief Financial
Officer of the Borrower and each Subsidiary.



     "Borrower" means First Cash Financial Services, Inc., a Delaware
corporation.



     "Borrowing Date" means a date on which an Advance is made hereunder.



     "Borrowing Notice" has the meaning assigned to such term in Section 2.8.



     "Business Day" means (a) with respect to the Adjusted One Month Eurodollar
Rate and any borrowing, payment or rate selection of a Eurodollar Advance, a day
(other than a Saturday or Sunday) on which banks generally are open in Texas
and/or New York for the conduct of substantially all of their commercial lending
activities and on which dealings in United States dollars are carried on in the
London interbank market and (b) for all other purposes, a day other than a
Saturday, Sunday or any other day on which national banking associations are
authorized to be closed.



     "Capitalized Lease" of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with Agreement Accounting Principles.



     "Capitalized Lease Obligations" of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.



     "Cash Equivalent Investments" means (a) United States Dollar denominated
time deposits and certificates of deposit of (i) any Lender, or (ii) any bank
(other than the Lenders) whose short-term commercial paper rating from S&P is at
least A-1 or the equivalent thereof or from Moody's is at least P-1 or the
equivalent thereof, in each case with maturities of not more than two hundred
seventy (270) days from the date of acquisition, (b) investments, classified in
accordance with GAAP as current assets in money market investment programs
registered under and in compliance with the Investment Company Act of 1940, as
amended, which are administered by reputable financial institutions having
capital of at least $100,000,000.00, (c) mutual funds, administered by reputable
financial institutions having capital of at least $100,000,000.00 and registered
under and in compliance with the Investment Company Act of 1940, that invest in
and direct investments in obligations of any state of the United States or any
political subdivision thereof or municipality thereof the interest with respect
to which is exempt from federal income taxation under Section 103 of the Code
and rated A-1 or higher, or AA or higher by Standard and Poor's Corporation, or
P-1 or higher, or a or higher by Moody= s Investors Services, and (d) auction
rate floaters and similar short term (one [1] to sixty [60] day maturities) gilt
edge investments in pools of bonds whose income is exempt from federal taxation,
which are issued by entities that are rated in the highest rating category of
Standard and Poor's Corporation and/or Moody's Investors Service.



     "CB Floating Rate" means the Prime Rate minus the Applicable Margin;
provided that the CB Floating Rate shall, on any day, not be less than the
Adjusted One Month Eurodollar Rate. The CB Floating Rate is a variable rate and
any change in the CB Floating Rate due to any change in the Prime Rate or the
Adjusted One Month Eurodollar Rate is effective from and including the effective
date of such change in the Prime Rate or the Adjusted One Month Eurodollar Rate,
respectively.



     "CB Floating Rate Advance" means any Advance when and to the extent that
its interest rate is determined by reference to the CB Floating Rate.



     "Change in Control" means, with respect to the Borrower, an event or series
of events by which (a) any > person= or > group= (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) becomes the >
beneficial owner= (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a Person shall be deemed to have > beneficial
ownership= of all capital stock that such Person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of twenty-five percent (25%) or more of the
capital stock of the Borrower, or (b) during any period of twelve (12)
consecutive months, a majority of the members of the board of directors of the
Borrower cease to be composed of individuals (i) who were members of such board
on the first (1st) day of such period, (ii) whose election or nomination to such
board was approved by individuals referred to in Subsection (i) above
constituting at the time of such election or nomination at least a majority of
such board, or (iii) whose election or nomination to such board was approved by
individuals referred to in Subsections (i) and (ii) above constituting at the
time of such election or nomination at least a majority of such board.



     "Closing Date" means April 30, 2010.



     "Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.



     "Commitment" means, for each Lender, the obligation of such Lender to make
Loans not exceeding the amount set forth opposite its signature below or as set
forth in any Notice of Assignment relating to any assignment that has become
effective pursuant to Section 12.3(b), as such amount may be modified from time
to time pursuant to the terms hereof.



     "Consolidated EBITDA" means Consolidated Net Income (excluding all
extraordinary items and a net gain or loss, in the aggregate of $50,000.00 or
more incurred on the sale of assets) plus, to the extent deducted from revenues
in determining Consolidated Net Income, (a) Consolidated Interest Expense, (b)
expense for taxes paid or accrued, (c) depreciation, and (d) amortization or
charge off of intangible assets, all calculated for the Borrower and its
Subsidiaries on a consolidated basis.



     "Consolidated Funded Indebtedness" means, at the time in question, the
aggregate dollar amount of Consolidated Indebtedness which has actually been
funded and is outstanding at such time, whether or not such amount is due or
payable at such time. For purposes of this definition, the term "Indebtedness"
shall include the Revolving Principal Balance but exclude Indebtedness described
in subsections (b), (e), (g), (i) and (j) in the below definition of
Indebtedness.



     "Consolidated Indebtedness" means, at the time in question, the
Indebtedness of the Borrower and its Subsidiaries calculated on a consolidated
basis as of such time.



     "Consolidated Interest Expense" means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.



     "Consolidated Net Income" means, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.



     "Consolidated Tangible Net Worth" means, at any time in question, the
consolidated stockholders' equity of the Borrower and its Subsidiaries (minus
all intangible assets), calculated on a consolidated basis as of such time.



     "Consolidated Rentals" means, with reference to any period, the Rentals of
the Borrower and its Subsidiaries calculated on a consolidated basis for such
period.



     "Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.



     "Conversion/Continuation Notice" has the meaning assigned to such term in
Section 2.9.



     "Controlled Group" means all members of a controlled group of corporations
or other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code. C&G is part of the Controlled Group.



     "Current Maturities of Long Term Debt" means that portion of the long term
debt of the Borrower and its Subsidiaries, on a consolidated basis, and that
portion of the Capitalized Lease Obligations of the Borrower and its
Subsidiaries, on a consolidated basis, which will be due in the twelve (12)
months immediately following any date of computation of Current Maturities of
Long Term Debt in accordance with Agreement Accounting Principles, but excluding
balloon payments of long term debt due at maturity, unless it is reasonably
contemplated that such balloon payment will be paid.



     "Default" means an event described in Article VII.



     "Deferred Income Tax Liability" means, as to the Borrower, a liability
recognized for temporary differences that will result in net taxable amounts in
future years as further described and reported in Borrower= s periodic financial
statements as "Deferred Income Taxes."



     "Change in Deferred Taxes" means an amount equal to Deferred Income Tax
Liability on the last day of the subject test period less Deferred Income Tax
Liability as of the first day of the subject test period.



     "Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c)
an Approved Fund; and (d) any other Person (other than a natural Person)
approved by the Agent, in the case of any increase in the Aggregate Commitment,
and, unless a Default or Unmatured Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed).



     "Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.



     "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.



     "Eurodollar Advance" means an Advance which, except as otherwise provided
in Section 2.11, bears interest at the applicable Eurodollar Rate.



     "Eurodollar Base Rate" means, with respect to a Eurodollar Advance for the
relevant Interest Period, the offered rate for U.S. Dollar deposits of not less
than $1,000,000.00 for a period of time equal to each Interest Period as of
11:00 A.M. City of London, England time two London Business Days prior to the
first date of each applicable Interest Period as shown on the display designated
as "British Bankers Assoc. Interest Settlement Rates" on the Telerate System
("Telerate"), Page 3750 or Page 3740, or such other page or pages as may replace
such pages on Telerate for the purpose of displaying such rate. Provided,
however, that if such rate is not available on Telerate then such offered rate
shall be otherwise independently determined by Agent from an alternate,
substantially similar independent source available to Agent or shall be
calculated by Agent by a substantially similar methodology as that theretofore
used to determine such offered rate in Telerate.



     "Eurodollar Loan" means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.



     "Eurodollar Rate" means, with respect to a Eurodollar Advance for the
relevant Interest Period, the sum of the quotient of (a) the Eurodollar Base
Rate applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
the Applicable Margin. The Eurodollar Rate shall be rounded to the next higher
multiple of 1/16 of 1% if the rate is not such a multiple.



     "Excluded Taxes" means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (a) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (b) the jurisdiction in
which the Agent's or such Lender's principal executive office or such Lender's
applicable Lending Installation is located.



     "Exhibit" refers to a specific exhibit to this Agreement, unless another
document is specifically referenced.



     "Facility Termination Date" means April 30, 2012, or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.



     "Federal Funds Effective Rate" means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Fort
Worth time) on such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent in its sole
discretion.



      "Financial Hedge" means, for any Person, any present or future, whether
master or single, agreement, document, or instrument providing for, or
constituting an agreement to enter into, (a) commodity hedge (including any and
all forward sales), (b) any arrangement for foreign-currency-exchange
protection, and (c) any interest-rate swap, cap, collar, or similar arrangement,
including, without limitation, any > swap agreement= (as defined in 11 U.S.C. '
101, as in effect from time to time, or any successor statute).



     "Fixed Charge Coverage Ratio" means, for the preceding four (4) fiscal
quarters, the ratio of (a) Consolidated Net Income plus Consolidated Interest
Expense plus Change in Deferred Taxes plus Consolidated Rentals less cash
dividends to (b) Current Maturities of Long Term Debt plus Consolidated Interest
Expense, plus Consolidated Rentals.



     "Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.



     "GAAP" means generally accepted accounting principles, applied on a
consistent basis, set forth in Opinions of the Account Principles Board of the
American Institute of Certificate Public Accountants and/or in statements of the
Financial Accounting Standards Board which are applicable in the circumstances
as of the date in question; and the requisite that such principles be applied on
a consistent basis means that the accounting principles observed in a current
period are comparable in all material respects to those applied in a preceding
period, except to the extent that a deviation therefrom is expressly permitted
by this Agreement.

     "Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.



     "Guarantors" means, collectively, Famous Pawn, Inc., First Cash, Inc.,
First Cash Corp., First Cash, Ltd., First Cash Management, L.L.C., One Iron
Ventures, Inc., FCFS MO, Inc., FCFS SC, Inc., FCFS OK, Inc., First Cash Credit,
Ltd., First Cash Credit Management, L.L.C., CashPlus CSO, Inc., Cash & Go, Inc.,
SHAC, LLC, First Cash, S.A. de C.V., American Loan Employee Services, S.A de
C.V., Ya Servicios, S.A. de C.V. SOFOM, E.N.R., and their successors and
assigns, and 'Guarantor' means any of the Guarantors.



     "Guaranty" means the Unlimited Guaranties dated as of September 7, 2007 and
the Closing Date, executed by the Guarantors in favor of each Lender, for the
ratable benefit of the Lenders, as such may be amended or modified and in effect
from time to time.



     "Indebtedness" of a Person means such Person's (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable and accrued expenses arising in the
ordinary course of such Person's business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (d) obligations which are evidenced by notes, acceptances, or
other instruments, (e) obligations of such Person to purchase securities or
other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (f) Capitalized Lease Obligations,
(g) Rate Hedging Obligations, (h) Subordinated Indebtedness; and (i) other
financial accommodations which in accordance with Agreement Accounting
Principles would be shown as a liability on [intentional omission] the
consolidated balance sheet of such Person; provided, however, all Operating
Leases, if any, shall not be included in the definition of "Indebtedness."



     "Interest Period" means, with respect to a Eurodollar Advance, a period of
one, two, or three months commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two, or three months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, or third succeeding month, such Interest Period shall end on
the last Business Day of such next, second or third succeeding month. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day; provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.



     "Investment" of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities owned by such Person; any
deposit accounts and certificate of deposit owned by such Person; and structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.



     "Laws" means all statutes, laws, ordinances, regulations, orders, writs,
injunctions, or decrees of the United States, any city or municipality, state,
commonwealth, nation, country, territory, possession, or any Tribunal.



     "L/C Advance" means, with respect to each Lender, such Lender= s
participation in any L/C Borrowing in accordance with its Pro Rata Share.



     "L/C Borrowing" means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a CB Floating Rate Advance.



     "L/C Credit Extension" means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.



     "L/C Issuer" means JPMorgan Chase Bank, N.A. in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder, provided, however, that there shall only be one L/C Issuer at any one
time hereunder.



     "L/C Obligations" means, as of any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit, plus the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings.



     "Lenders" means, collectively, JPMorgan Chase Bank, N.A. (herein a/k/a
Agent), and Wells Fargo Bank, National Association.



     "Lending Installation" means, with respect to a Lender or the Agent, the
office, branch, subsidiary or affiliate of such Lender or the Agent listed on
the signature pages hereof or otherwise selected by such Lender or the Agent
pursuant to Section 2.17.



     "Letter of Credit" means any standby letter of credit issued hereunder.



     "Letter of Credit Application" means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.



     "Letter of Credit Expiration Date" means the earlier of (a) the day that is
on or before the Facility Termination Date (or, if such day is not a Business
Day, the next preceding Business Day), or (b) one year after the date of such
Letter of Credit.



     "Letter of Credit Sublimit" means, with regard to the Letters of Credit,
the aggregate amount of $15,000,00.00. The Letter of Credit Sublimit is part of,
and not in addition to, the Aggregate Commitment.



     "Leverage Ratio" means the ratio of (a) Consolidated Funded Indebtedness
(including Subordinated Indebtedness) to (b) Consolidated EBITDA (as of the end
of each fiscal quarter for the preceding four fiscal quarters).



     "Lien" means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).



     "Loan" means, with respect to a Lender, such Lender's loan made pursuant to
Article II (or any conversion or continuation thereof).



     "Loan Documents" means this Agreement, all Notes issued pursuant to Section
2.13, all Letters of Credit issued pursuant to Section 2.20, all Letter of
Credit Applications, the Guaranty, the Rate Hedging Agreement, and such other
agreements and documents, any amendments or supplements thereto or modifications
thereof executed or delivered pursuant to the terms of this Agreement including
the Leases.



     "London Business Day" means any day other than a Saturday, Sunday or a day
on which banking institutions are generally authorized or obligated by law or
executive order to close in the city of London, England.



     "Material Adverse Effect" means a material adverse effect on (a) the
business, Property, condition (financial or otherwise), results of operations,
or prospects of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Borrower to perform its obligations under the Loan Documents to
which it is a party, or (c) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Agent or the Lenders thereunder.



     "Maximum Rate" means has the meaning assigned to such term in Section 15.4.



     "Notes" means all of the promissory notes issued at the request of Lenders
pursuant to Section 2.13 in the form of Exhibit D and "Note" means any one of
the Notes.



     "Notice of Assignment" has the meaning assigned to such term in Section
12.3(a).



     "Obligations" means all unpaid principal of and accrued and unpaid interest
on the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations (including, but not limited to, Rate Hedging
Obligations and Unreimbursed Amounts) of the Borrower to the Lenders or to any
Lender, the Agent or any indemnified party arising under the Loan Documents.



     "Operating Lease" of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.



     "Other Taxes" has the meaning assigned to such term in Section 3.5(b).



     "Outstanding Amount" means (a) with respect to Advances on any date, the
Revolving Principal Balance after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; (b) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.



     "Participants" has the meaning assigned to such term in Section 12.2(a).



     "Payment Date" means July 1, 2010, and the first day of every third
calendar month thereafter.



     "PBGC" means the Pension Benefit Guaranty Corporation, or any successor
thereto.



     "Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.



     "Plan" means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower or any member of the Controlled Group may have any
liability.



     "Prime Rate" means the rate of interest announced by Agent from time to
time at its Principal Office as its prime commercial lending rate, which rate
may not be the lowest or best rate or favored rate of interest charged by Agent
to its borrowers, and any statement, representation or warranty in that regard
is expressly disclaimed by Agent.



     "Principal Office" means Agent's office at JPMorgan Chase Bank, N.A., 420
Throckmorton Street, 4th Floor, Fort Worth, Texas 76102.



     "Prior Agreement" means the Amended and Restated Credit Agreement dated
August 9, 2002, among Borrower, Agent and a certain other Lender, as amended or
supplemented to the date hereof.



     "Property" of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.



     "Pro Rata Share" means, with respect to each Lender, the percentage
(carried out to the ninth decimal place) of the Aggregate Commitment set forth
opposite the name of such Lender on Schedule 3, as such share may be adjusted as
contemplated herein.



     "Purchasers" has the meaning assigned to such term in Section 12.3(a).



     "Rate Hedging Agreement" means an agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants.



     Rate Hedging Obligations" of a Person means any and all obligations of such
Person, whether absolute or contingent and however and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under (a) any and all Rate
Hedging Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Hedging Agreement.



     "Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.



     "Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.



     "Rentals" of a Person means the aggregate fixed amounts payable by such
Person under any Operating Lease.



     "Reportable Event" means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.



     "Reports" has the meaning assigned to such term in Section 9.6.



     "Required Lenders" means the Lenders in the aggregate having 100% of the
Aggregate Commitment applicable to the Lenders.



     "Reserve Requirement" means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.



     "Revolving Principal Balance" means the aggregate unpaid principal balance
of the Notes at the time in question.



     "Schedule" refers to a specific schedule to this Agreement, unless another
document is specifically referenced.



     "Section" means a numbered section of this Agreement, unless another
document is specifically referenced.



     "Stock Repurchases" means the dollar amount expended by the Borrower to
acquire or retire any of its capital stock.



     "Subordinated Indebtedness" of a Person means any Indebtedness of such
Person, permitted by all of the Lenders, the payment of which is subordinated to
payment of the Obligations on terms which are satisfactory to of all of the
Lenders including, but not limited to, the Subordinated Indebtedness described
in Schedule 2.



     "Subsidiary" of a Person means (a) any corporation, 49% or more of the
outstanding securities having ordinary voting power, of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its subsidiaries or by such Person and one or more of its subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization, 50% or more of the ownership interests having
ordinary voting power, of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a > Subsidiary=
shall mean a Subsidiary of the Borrower. As of the Closing Date, there are no
Subsidiaries except those listed on Schedule 1 attached.



     "Substantial Portion" means, with respect to the Property of the Borrower
and its Subsidiaries, Property which (a) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as of
the beginning of the twelve-month period ending with the month in which such
determination is made, or (b) is responsible for more than 10% of the
Consolidated EBITDA as reflected in the financial statements referred to in
clause (a) above.



     "Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.



     "Transferee" is defined in Section 12.4.



     "Type" means, with respect to any Advance, its nature as a CB Floating Rate
Advance or a Eurodollar Advance.



     "Unmatured Default" means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.



     "Unreimbursed Amount" has the meaning set forth in Section 2.20(c)(i).



1.2.      Other Interpretive Provisions.



(a)     The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.



(b)     (i)     The words "herein" and "hereunder" and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.



(ii)     The term "including" is by way of example and not limitation.



(iii)     The term "documents" includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.



(c)     In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."



(d)     Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.



1.3     Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, Agreement Accounting Principles, as in effect from time to
time, applied in a manner consistent with that used in preparing the Financial
Statements, except as otherwise specifically prescribed herein.



1.4     Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).



1.5.     References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.



 

ARTICLE II



THE CREDITS



2.1.      Commitment. From and including the Closing Date and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans to the Borrower from time
to time in amounts not to exceed in the aggregate at any one time outstanding
the amount of its Commitment. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow at any time prior to the Facility
Termination Date. The Commitments to lend hereunder shall expire on the Facility
Termination Date.



2.2.     Required Payments; Termination. Any outstanding Advances and all other
unpaid Obligations shall be paid in full by the Borrower on the Facility
Termination Date.



2.3.     Ratable Loans. Each Advance hereunder shall consist of Loans made from
the several Lenders ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment (the Pro Rata Shares).



2.4.     Types of Advances. The Advances may be CB Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.8 and 2.9; provided, however, no more than six (6)
Eurodollar Loans may be outstanding at any one time.





2.5.     Commitment Fee; Reductions in Aggregate Commitment; Closing Fee .



(a)     The Borrower agrees to pay to the Agent for the account of each Lender
in accordance with its Pro Rata Share a commitment fee equal to the Applicable
Margin times the actual daily amount by which the Aggregate Commitment exceeds
the sum of (i) the Outstanding Amount of Advances, and (ii) the Outstanding
Amount of L/C Obligations, payable quarterly in arrears on the fifteenth (15th)
day following the last day of each of the Borrower= s fiscal quarters hereafter
and on the Facility Termination Date. If there is any change in the Applicable
Margin during any fiscal quarter, the actual daily unused portion shall be
computed and multiplied by the Applicable Margin separately for each period
during such fiscal quarter that such Applicable Margin was in effect. The
Borrower may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in integral multiples of $5,000,000.00, upon at least
five Business Days= written notice to the Agent, which notice shall specify the
amount of any such reduction; provided, however, that the amount of the
Aggregate Commitment may not be reduced below the aggregate principal amount of
the outstanding Advances. All accrued commitment fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Loans hereunder.



(b)     The Borrower agrees to pay to the Agent, on or before the Closing Date,
for the account of each Lender in accordance with its Pro Rata Share a closing
fee equal to the Applicable Margin times the Aggregate Commitment.



2.6.     Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $100,000.00 (and in multiples of $100,000.00 if in excess
thereof), and each CB Floating Rate Advance shall be in the minimum amount of
$25,000.00 (and in multiples of $25,000.00 if in excess thereof); provided,
however, that any CB Floating Rate Advance may be in the amount of the unused
Aggregate Commitment.



2.7.     Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding CB Floating Rate Advances, or, in a
minimum aggregate amount of $25,000.00 or any integral multiple of $25,000.00 in
excess thereof, any portion of the outstanding CB Floating Rate Advances upon
two Business Days' prior notice to the Agent. The Borrower may from time to time
pay, subject to the payment of any funding indemnification amounts required by
Section 3.4, all outstanding Eurodollar Advances, or, in a minimum aggregate
amount of $100,000.00 or any integral multiple of $100,000.00 in excess thereof,
any portion of the outstanding Eurodollar Advances upon three Business Days'
prior notice to the Agent.



2.8.     Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Agent irrevocable notice (a "Borrowing Notice") not later than
11:00 a.m. (Fort Worth time) at least one Business Day before the Borrowing Date
(two Business Days in the case of a Eurodollar Advance), specifying:



(a)     the Borrowing Date, which shall be a Business Day, of such Advance,



(b)     the aggregate amount of such Advance,



(c)     the Type of Advance selected, and



(d)     in the case of each Eurodollar Advance, the Interest Period applicable
thereto.



Not later than 1:00 P.M. (Fort Worth time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available in Fort
Worth to the Agent at its address specified pursuant to Article XIII. The Agent
will make the funds so received from the Lenders available to the Borrower at
the Principal Office.



2.9.     Conversion and Continuation of Outstanding Advances. CB Floating Rate
Advances shall continue as CB Floating Rate Advances unless and until such CB
Floating Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.9 or are repaid in accordance with Section 2.7. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a CB Floating Rate Advance unless (a) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (b) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurodollar
Advance continue as a Eurodollar Advance for the same or another Interest
Period. Subject to the terms of Section 2.6, the Borrower may elect from time to
time to convert all or any part of a CB Floating Rate Advance into a Eurodollar
Advance. The Borrower shall give the Agent irrevocable notice (a
"Conversion/Continuation Notice") of each conversion of a CB Floating Rate
Advance into a Eurodollar Advance or continuation of a Eurodollar Advance not
later than 11:00 a.m. (Fort Worth time) at least three Business Days prior to
the date of the requested conversion or continuation, specifying:



(a)     the requested date, which shall be a Business Day, of such conversion or
continuation,



(b)     the aggregate amount and Type of the Advance which is to be converted or
continued, and



(c)     the amount of such Advance which is to be converted into or continued as
a Eurodollar Advance and the duration of the Interest Period applicable thereto.



2.10.     Changes in Interest Rate; Applicable Margin.



(a)     Each CB Floating Rate Advance shall bear interest on the outstanding
principal amount thereof, for each day from and including the date such Advance
is made or is automatically converted from a Eurodollar Advance into a CB
Floating Rate Advance pursuant to Section 2.9, to but excluding the date it is
paid or is converted into a Eurodollar Advance pursuant to Section 2.9 hereof,
at a rate per annum equal to the CB Floating Rate for such day. Changes in the
rate of interest on that portion of any Advance maintained as a CB Floating Rate
Advance will take effect simultaneously with each change in the Prime Rate. Each
Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined by the Agent as applicable to such Eurodollar Advance
based upon the Borrower's selections under Sections 2.8 and 2.9 and otherwise in
accordance with the terms hereof. No Interest Period may end after the Facility
Termination Date.



(b)     The Applicable Margin in effect at any time is determined by reference
to Appendix 1 attached to this Agreement.



2.11.     Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.8 or 2.9, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower, declare that no Advance may be made as, converted into, or continued
as a Eurodollar Advance. During the continuance of a Default the Required
Lenders may, at their option, by notice to the Borrower, declare that (a) each
Eurodollar Advance shall bear interest for the remainder of the applicable
Interest Period at the Maximum Rate, and (b) each CB Floating Rate Advance shall
bear interest at the Maximum Rate; provided that, during the continuance of a
Default under Section 7.5 or 7.6, the interest rates set forth in clauses (a)
and (b) above shall be applicable to all Advances without any election or action
on the part of the Agent or any Lender.



2.12.     Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Agent at the Agent's address specified pursuant to Article XIII, by 1:00
P.M. (Fort Worth time) on the date when due and shall be applied ratably by the
Agent among the Lenders. Each payment delivered to the Agent for the account of
any Lender shall be delivered promptly by the Agent to such Lender in the same
type of funds that the Agent received at its address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Agent from such Lender. The Agent is hereby authorized to charge the account
of the Borrower maintained with Lender for each payment of principal, interest
and fees as it becomes due hereunder.



2.13.     Noteless Agreement; Evidence of Indebtedness.



(a)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.



(b)      The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
with respect thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Agent hereunder from the
Borrower and each Lender's share thereof.



(c)     The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.



(d)      Any Lender may request that its Loans be evidenced by a promissory note
(a "Note"). In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note payable to the order of such Lender in a form supplied by the
Agent. Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (including after any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 12.3, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs (a)
and (b) above.



2.14.     Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any Person or
Persons whom the Agent or any Lender in good faith believes to be acting on
behalf of the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation, if such confirmation is requested by the Agent
or any Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Agent and the Lenders, the records of the Agent and the Lenders shall govern
absent manifest error.



2.15.     Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each CB Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof and at maturity.
Interest accrued on each Eurodollar Advance shall be payable on the last day of
its applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest and
commitment fees shall be calculated for actual days elapsed on the basis of a
365 or 366 day year (as applicable). Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to 1:00 P.M. (Fort Worth time) at the place of payment. If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.



2.16.     Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
The Agent will notify each Lender of the interest rate applicable to each
Eurodollar Advance promptly upon determination of such interest rate and will
give each Lender prompt notice of each change in the Prime Rate.



2.17.     Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation. Each Lender
may, by written notice to the Agent and the Borrower in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it and for whose account Loan payments are to be made.



2.18.     Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as
the case may be, notifies the Agent prior to the date on which it is scheduled
to make payment to the Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of the Borrower, a payment of principal, interest or
fees to the Agent for the account of the Lenders, that it does not intend to
make such payment, the Agent may assume that such payment has been made. The
Agent may, but shall not be obligated to, make the amount of such payment
available to the intended recipient in reliance upon such assumption. If such
Lender or the Borrower, as the case may be, has not in fact made such payment to
the Agent, the recipient of such payment shall, on demand by the Agent, repay to
the Agent the amount so made available together with interest thereon in respect
of each day during the period commencing on the date such amount was so made
available by the Agent until the date the Agent recovers such amount at a rate
per annum equal to (a) in the case of payment by a Lender, the Federal Funds
Effective Rate for such day for the first three days and, thereafter, the
interest rate applicable to the relevant Loan or (b) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.



2.19.     Increase in Aggregate Commitment.



(a)     Request for Increase. Provided there exists no Default or Unmatured
Default, upon notice to the Agent (which shall promptly notify the Lenders), the
Borrower may from time to time, request an increase in the Aggregate Commitment
by an amount (for all such requests) not exceeding $25,000,000.00, provided that
(i) any such request for an increase shall be in a minimum amount of
$5,000,000.00, and (ii) the Borrower may make a maximum of three (3) such
requests. At the time of sending such notice, the Borrower (in consultation with
the Agent) shall specify the time period within which each Lender is requested
to respond (which shall in no event be less than ten [10] Business Days from the
date of delivery of such notice to the Lenders).



(b)     Lender Elections to Increase. Each Lender shall notify the Agent within
such time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Pro Rata Share of
such requested increase. Any Lender not responding within such time period shall
be deemed to have declined to increase its Commitment.



(c)     Notification by Agent; Additional Lenders. The Agent shall notify the
Borrower and each Lender of the Lenders' responses to each request made
hereunder. To achieve the full amount of a requested increase and subject to the
approval of the Agent and the L/C Issuer (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Agent and its counsel.



(d)     Effective Date and Allocations. If the Aggregate Commitment is increased
in accordance with this Section 2.19, the Agent and the Borrower shall determine
the effective date (the "Increase Effective Date") and the final allocation of
such increase. The Agent shall promptly notify the Borrower and the Lenders of
the final allocation of such increase and the Increase Effective Date.



(e)     Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Agent a certificate of the
Borrower and each Guarantor dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by an Authorized Officer of the
Borrower and each Guarantor (i) certifying and attaching the resolutions adopted
by the Borrower and each Guarantor approving or consenting to such increase, and
(ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.19, the representation and warranties contained in Section 5.4 shall
be deemed to refer to the most recent statements furnished pursuant to Section
6.1 and (B) no Default or Unmatured Default exists. The Borrower shall prepay
any Loans outstanding on the Increase Effective Date to the extent necessary to
keep the Outstanding Amount ratable with any revised Pro Rata Shares arising
from any nonratable increase in the Aggregate Commitment under this Section
2.19. As an additional condition precedent to such increase, the Borrower agrees
to pay to the Agent for the account of each Lender in accordance with its Pro
Rata Share a closing fee equal to the Applicable Margin times the difference
between the Aggregate Commitment prior to such increase and the Aggregate
Commitment after such increase.



(f)     Conflicting Provisions. This Section 2.19 shall supersede any contrary
provisions in this Agreement.



2.20     Letters of Credit.



(a)     The Letter of Credit Commitment.



(i)     Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.20, from time to time on any Business Day during the period from the
Closing Date until the day immediately prior to the Facility Termination Date,
to issue Letters of Credit for the account of the Borrower, and to amend or
renew Letters of Credit previously issued by it, in accordance with subsection
(b) below, and to honor drafts under the Letters of Credit; and (B) the Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower; provided that the L/C Issuer shall not be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in any Letter of Credit if as of the date of such
L/C Credit Extension, (Y) the Outstanding Amount of all L/C Obligations and all
Loans would exceed the Aggregate Commitment, or (Z) the Outstanding Amount of
the L/C Obligations would exceed the Letter of Credit Sublimit. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower=
s ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed



(ii)     The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:



     (A)     any order, judgment or decree of any Governmental Authority shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;



     (B)     the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date; or



     (C)     the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer.



(iii)     The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.



(iv)     Notwithstanding any provision to the contrary contained in the Loan
Documents, the L/C Issuer shall not issue Letters of Credit which, in the
aggregate face amount, exceed the Letter of Credit Sublimit at any one time, or
which would cause the Outstanding Amount of all Loans, plus the Outstanding
Amount of L/C Obligations related to Letters of Credit, to exceed the Aggregate
Commitment.



(b)     Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.



(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the written request of the Borrower delivered to the L/C Issuer (with a
copy to the Agent if different than the L/C Issuer) in the form of a Letter of
Credit Application, appropriately completed and signed by an Authorized Officer
of the Borrower. Such L/C Application must be received by the L/C Issuer and the
Agent not later than 1:00 p.m., Fort Worth, Texas time, at least two (2)
Business Days (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (W) the Letter
of Credit to be amended; (X) the proposed date of amendment thereof (which shall
be a Business Day); (Y) the nature of the proposed amendment; and (Z) such other
matters as the L/C Issuer may require.



(ii)     Promptly after receipt of any Letter of Credit Application, the L/C
Issuer (if not the Agent) will confirm with the Agent (by telephone or in
writing) that the Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Agent with a copy
thereof. Upon receipt by the L/C Issuer of confirmation from the Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer's usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a participation in such Letter of Credit in an amount equal to
the product of such Lender= s Pro Rata Share times the amount of such Letter of
Credit.



(iii)     The L/C Issuer will not agree to issue a Letter of Credit that has
automatic renewal provisions. Notwithstanding anything to the contrary contained
herein or in the other Loan Documents, the L/C Issuer shall have no obligation
to permit the renewal of any Letter of Credit at any time.



(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Agent (if different from the L/C Issuer) a true and complete copy of such Letter
of Credit or amendment.



(c)     Drawings and Reimbursements; Funding of Participations.



(i)     Upon any drawing under any Letter of Credit, the L/C Issuer shall notify
the Borrower and the Agent (if different than the L/C Issuer) thereof. Not later
than 1:00 p.m. , Fort Worth, Texas time, on the date of any payment by the L/C
Issuer under a Letter of Credit (each such date, an "Honor Date"), the Borrower
shall reimburse the L/C Issuer through the Agent in an amount equal to the
amount of such drawing. If the Borrower fails to so reimburse the L/C Issuer by
such time, the Borrower shall be deemed to have requested a CB Floating Rate
Advance to be disbursed on the Honor Date in an amount equal to the drawing
under the Letter of Credit (the "Unreimbursed Amount"), without regard to the
minimum amounts specified elsewhere herein for the principal amount of CB
Floating Rate Advances, but subject to the amount of the unutilized portion of
the Aggregate Commitments and the conditions set forth in Section 4.2. Any
notice given by the L/C Issuer pursuant to this Section 2.20(c)(i) may be given
by telephone if immediately confirmed in writing; provided that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.



(ii)     Each Lender (including the L/C Issuer) shall upon any notice pursuant
to Section 2.20(c)(i) with regard to a CB Floating Rate Advance make funds
available to the Agent for the account of the L/C Issuer at the Agent= s Office
in an amount equal to its Pro Rata Share of the Unreimbursed Amount not later
than 1:00 p.m., Fort Worth, Texas time, on the Business Day specified in such
notice by the Agent, whereupon, subject to the provisions of Section
2.20(c)(iii), each Lender that so makes funds available shall be deemed to have
made a CB Floating Rate Loan to the Borrower in such amount. The Agent shall
remit the funds so received to the L/C Issuer.



(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a CB Floating Rate Loan because the conditions set forth in Section 4.2
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable within ten (10) days after L/C Issuer's demand (together with
interest) and shall bear interest at the Maximum Rate. In such event, each
Lender= s payment to the Agent for the account of the L/C Issuer pursuant to
Section 2.20(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under Section 2.20.



(iv)     Until each Lender funds its CB Floating Rate Loan or L/C Advance
pursuant to this Section 2.20(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, accrued interest in respect of such Lender= s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.



(v)     Each Lender= s obligation to make CB Floating Rate Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.20(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
Any such reimbursement shall not relieve or otherwise impair the obligation of
the Borrower to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.



(vi)     If any Lender fails to make available to the Agent for the account of
the L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.20(c) by the time specified in Section
2.20(c)(ii), the L/C Issuer shall be entitled to recover from such Lender, on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Federal Funds Rate from time
to time in effect. A certificate of the L/C Issuer submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.



(d)     Repayment of Participations.



(i)     At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender= s L/C Advance in respect of
such payment in accordance with Section 2.20(c), if the Agent receives for the
account of the L/C Issuer any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest thereon,
the Agent will distribute to such Lender its Pro Rata Share thereof in the same
funds as those received by the Agent.



(ii)     If any payment received by the Agent for the account of the L/C Issuer
pursuant to Section 2.20(c)(i) is required to be returned, each Lender shall pay
to the Agent for the account of the L/C Issuer its Pro Rata Share thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.



(e)     Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a CB
Floating Rate Loan, shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following, subject, however, to the obligations of
the L/C Issuer under Section 2.20(f):



(i)     any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;



(ii)     the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;



(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;



(iv)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or



(v)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.



     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower= s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.



(f)     Role of the L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No Agent-Related Person
nor any of the respective correspondents, participants or assignees of the L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower= s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. No Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.20(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer's willful
misconduct or gross negligence or the L/C Issuer's willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.



(g)     Letter of Credit Fees. The Borrower shall pay to the Agent for the
account of each Lender in accordance with its Pro Rata Share a Letter of Credit
fee for each Letter of Credit equal to the Commitment Fee Applicable Margin (on
the basis of 365 or 366 day year, as applicable) times the actual daily maximum
amount available to be drawn under each such Letter of Credit. Such fee for each
Letter of Credit shall be due and payable quarterly in arrears on the fifteenth
(15th) day following the last day of each of the Borrower= s fiscal quarters,
commencing with the first such date to occur after the issuance of such Letter
of Credit, and on the Facility Termination Date. If there is any change in the
Commitment Fee Applicable Margin during any fiscal quarter, the actual daily
amount of each Letter of Credit shall be computed and multiplied by the
Commitment Fee Applicable Margin separately for each period during such quarter
that such Commitment Fee Applicable Margin was in effect.



(h)     Fees and Documentary and Processing Charges Payable to L/C Issuer. The
Borrower shall pay directly to the L/C Issuer for its own account individual
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to Letters of Credit as
from time to time in effect. The amount of such fees shall be negotiated and
established from time to time between the Borrower and the L/C Issuer. Such fees
and charges are due and payable on demand, are nonrefundable, and are not shared
with the other Lenders.



(i)     Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.



(j)     Letters of Credit Not Paid On Or Before Facility Termination Date. If
any Letter of Credit is not paid or terminated on or prior to the Facility
Termination Date, such L/C Obligation shall be cash collateralized or secured by
a letter of credit issued by an institution acceptable to the Agent.



 

ARTICLE III



YIELD PROTECTION; TAXES



3.1.     Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:



(a)     subjects any Lender or any applicable Lending Installation to any Taxes,
or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurodollar Loans, or



(b)     imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or



(c)     imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining its Eurodollar Loans or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its Eurodollar Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of Eurodollar Loans held or
interest received by it, by an amount deemed material by such Lender,



and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Eurodollar Loans or
Commitment or to reduce the return received by such Lender or applicable Lending
Installation in connection with such Eurodollar Loans or Commitment, then,
within 15 days of demand by such Lender, the Borrower shall pay such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in amount received.



3.2.     Changes in Capital Adequacy Regulations. If a Lender determines the
amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a Change, then, within 15 days of demand by such
Lender, the Borrower shall pay such Lender the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, its Loans or its
Commitment to make Loans hereunder (after taking into account such Lender's
policies as to capital adequacy). "Change" means (a) any change after the date
of this Agreement in the Risk-Based Capital Guidelines, or (b) any adoption of
or change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by any Lender or any Lending Installation
or any corporation controlling any Lender. "Risk-Based Capital Guidelines" means
(y) the risk-based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (z) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basle Committee on Banking Regulation
and Supervisory Practices Entitled "International Convergence of Capital
Measurements and Capital Standards," including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.



3.3.     Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (a) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (b) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to CB Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.



3.4.     Funding Indemnification. If any payment of a Eurodollar Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower for any reason other than default by
the Lenders, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance.



3.5.     Taxes.



(a)     All payments by the Borrower to or for the account of any Lender or the
Agent hereunder or under any Note shall be made free and clear of and without
deduction for any and all Taxes. If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to any Lender
or the Agent, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.5) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (iv) the Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within 30 days after
such payment is made.



(b)     In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note ("Other Taxes").



(c)      The Borrower hereby agrees to indemnify the Agent and each Lender for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed on amounts payable under this Section 3.5) paid by
the Agent or such Lender and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Agent or such
Lender makes demand therefor.



3.6     Inability to Determine Interest Rate. If the Agent determines that (a)
quotations of interest rates for the relevant deposits referred to in the
definition of Eurodollar Base Rate are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining the interest
rate on a Eurodollar Advance as provided in this Agreement, or (b) the relevant
interest rates referred to in the definition of Eurodollar Base Rate do not
accurately cover the cost to the Bank of making, funding or maintaining
Eurodollar Advances, then the Agent shall, at the Agent's option, give notice of
such circumstances to the Borrower, whereupon (i) the obligation of the Lenders
to make Eurodollar Advances shall be suspended until the Agent notifies the
Borrower that the circumstances giving rise to the suspension no longer exist,
and (ii) the Borrower shall repay in full the then outstanding principal amount
of each Eurodollar Rate Advance, together with accrued interest, on the last day
of the then current Interest Period applicable to the Eurodollar Advance,
provided, however, that, subject to the terms and conditions of this Agreement
and the other Loan Documents, the Borrower shall be entitled to simultaneously
replace the entire outstanding balance of any Eurodollar Advance repaid in
accordance with this section with an Advance bearing interest at the CB Floating
Rate minus the Applicable Margin for CB Floating Rate Advances in the same
amount. If the Agent determines on any day that quotations of interest rates for
the relevant deposits referred to in the definition of Adjusted One Month
Eurodollar Rate are not being provided for purposes of determining the interest
rate on any CB Floating Rate Advance on any day, then each CB Floating Rate
Advance shall bear interest at the Prime Rate minus the Applicable Margin for CB
Floating Rate Advances until the Agent determines that quotations of interest
rates for the relevant deposits referred to in the definition of Adjusted One
Month Eurodollar Rate are being provided.



 

ARTICLE IV



CONDITIONS PRECEDENT



4.1.     Initial Advance. The Lenders shall not be required to make the initial
Advance hereunder unless the Borrower has furnished to the Agent with sufficient
copies for the Lenders:



(a)     Copies of the articles or certificate of incorporation of the Borrower,
together with all amendments, and a certificate of good standing, each certified
by the appropriate governmental officer in its jurisdiction of incorporation.



(b)     Copies of its by-laws and of its Board of Directors' resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which the Borrower is a party.



(c)     An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of the Borrower
authorized to sign the Loan Documents to which the Borrower is a party, upon
which certificate the Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Borrower.



(d)     Any Notes requested by a Lender pursuant to Section 2.13 payable to the
order of each such requesting Lender.



(e)     If applicable and requested by the Agent, written money transfer
instructions, in substantially the form of Exhibit C, addressed to the Agent and
signed by an Authorized Officer.



(f)     Such other documents as any Lender or its counsel may have reasonably
requested.



4.2.     Each Advance. The Lenders shall not be required to make any Advance
unless on the applicable Borrowing Date:



(a)     There exists no Default or Unmatured Default.



(b)     The representations and warranties contained in Article V are true and
correct as of such Borrowing Date except to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.



(c)     All legal matters incident to the making of such Advance shall be
satisfactory to the Lenders and their counsel.



     Each Borrowing Notice with respect to each such Advance shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(a) and (b) have been satisfied. Any Lender may require a duly
completed compliance certificate in substantially the form of Exhibit A as a
condition to making an Advance.



 

ARTICLE V



REPRESENTATIONS AND WARRANTIES



The Borrower represents and warrants to the Lenders that:



5.1.     Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.



5.2.     Authorization and Validity. The Borrower has the power and authority
and legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by the Borrower of the Loan
Documents to which it is a party and the performance of its obligations
thereunder have been duly authorized by proper corporate proceedings, and the
Loan Documents to which the Borrower is a party constitute legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally.



5.3.     No Conflict; Government Consent. Neither the execution and delivery by
the Borrower of the Loan Documents to which it is a party, nor the consummation
of the transactions therein contemplated, nor compliance with the provisions
thereof will violate (a) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its Subsidiaries
or (b) the Borrower's or any Subsidiary's articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (c) the provisions of any indenture,
instrument or agreement to which the Borrower or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Borrower or any of its Subsidiaries,
is required to be obtained by the Borrower or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.



5.4.     Financial Statements. The December 31, 2009 consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with Agreement Accounting Principles in
effect on the date such statements were prepared and fairly present the
consolidated financial condition and operations of the Borrower and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.



5.5.     Material Adverse Change. Since December 31, 2009, there has been no
change in the business, Property, condition (financial or otherwise) or results
of operations of the Borrower and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.



5.6.     Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all material taxes due pursuant to said returns or pursuant
to any assessment received by the Borrower or any of its Subsidiaries, except
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with Agreement Accounting
Principles and as to which no Lien exists. The United States income tax returns
of the Borrower and its Subsidiaries have been audited by the Internal Revenue
Service through the fiscal year ended July 31, 1996. No tax liens have been
filed and no claims are being asserted with respect to any such taxes. The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of any taxes or other governmental charges are adequate.



5.7.     Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Loans. The Borrower has no material Contingent Obligations not provided for
or disclosed in the financial statements referred to in Section 5.4.



5.8.     Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries
of the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.



5.9.     ERISA. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any other member of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.



5.10.     Accuracy of Information. No information, exhibit or report furnished
by the Borrower or any of its Subsidiaries to the Agent or to any Lender in
connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading.



5.11.     Regulation U. Margin stock (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder.



5.12.     Material Agreements. Neither the Borrower nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness.



5.13.     Compliance With Laws. The Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property.



5.14.     Ownership of Properties. Except as set forth on Schedule 2, on the
date of this Agreement, the Borrower and its Subsidiaries will have good title,
free of all Liens other than those permitted by Section 6.15, to all of the
Property and assets reflected in the Borrower's most recent consolidated
financial statements provided to the Agent as owned by the Borrower and its
Subsidiaries.



5.15.     Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold "plan assets" within the meaning of 29 C.F.R. ' 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Loans hereunder
gives rise to a prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code.



5.16.     Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.



5.17.      Subordinated Indebtedness. The Obligations constitute senior
indebtedness which is entitled to the benefits of the subordination provisions
of all outstanding Subordinated Indebtedness.



5.18.     Insurance. The certificate signed by the President or Chief Financial
Officer of the Borrower that attests to the existence and adequacy of, and
summarizes, the property and casualty insurance program carried by the Borrower
with respect to itself and its Subsidiaries and that has been furnished by the
Borrower to the Agent and the Lenders, is complete and accurate. This summary
includes the insurer's or insurers' name(s), policy number(s), expiration
date(s), amount(s) of coverage, type(s) of coverage, exclusion(s), and
deductibles. This summary also includes similar information, and describes any
reserves, relating to any self-insurance program that is in effect.



 

ARTICLE VI



COVENANTS



During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:



6.1.     Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:



(a)     Within ninety (90) days after the close of each of its fiscal years, an
unqualified audit report certified by Hein & Associates, LLP or an independent
registered accounting firm acceptable to the Lenders, prepared in accordance
with Agreement Accounting Principles on a consolidated basis for itself and its
Subsidiaries, including balance sheets as of the end of such period, related
consolidated statements of income, changes in stockholder equity, comprehensive
income and cash flows, accompanied by any report on internal controls prepared
by said accountants, in each case setting forth in comparative form the figures
for the preceding fiscal year.



(b)     Within forty-five (45) days after the close of the first three quarterly
periods of each of its fiscal years, for itself and its Subsidiaries,
consolidated unaudited balance sheets as at the close of each such period and
consolidated statement of income and a statement of cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all certified
by its chief financial officer.



(c)     Together with the financial statements required under Sections 6.1(a)
and (b), a Compliance Certificate in substantially the form of Exhibit A signed
by its chief financial officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof.



(d)     As soon as possible and in any event within ten (10) days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by the chief financial officer of the Borrower, describing
said Reportable Event and the action which the Borrower proposes to take with
respect thereto.



(e)     Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished.



(f)     Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly or other regular reports which the Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission.



(g)     Such other information (including non-financial information) as the
Agent or any Lender may from time to time reasonably request.



6.2.     Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Advances for general corporate purposes and acquisition
financing. The Borrower will not, nor will it permit any Subsidiary to, use any
of the proceeds of the Advances to purchase or carry any "margin stock" (as
defined in Regulation U).



6.3.     Notice of Default. The Borrower will, and will cause each Subsidiary
to, give prompt notice in writing to the Lenders of the occurrence of any
Default or Unmatured Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect.



6.4.     Conduct of Business. The Borrower will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted.



6.5.     Taxes. The Borrower will, and will cause each Subsidiary to, timely
file complete and correct United States federal and applicable foreign, state
and local tax returns required by law and pay when due all taxes, assessments
and governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with Agreement Accounting Principles.



6.6.     Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and the Borrower will furnish to any Lender upon
request full information as to the insurance carried.



6.7.     Compliance with Laws. The Borrower will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws.



6.8.     Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times.



6.9.     Inspection. The Borrower will, and will cause each Subsidiary to,
permit the Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Agent or any Lender may designate.



6.10.     Depository. To the extent permitted by applicable law, the Borrower
and its Subsidiaries shall maintain their primary domestic deposit account
relationships with Lender when reasonably convenient, and when not reasonably
convenient with the other Lenders.



6.11.     Indebtedness. The Borrower will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except for (a) the Loans,
(b) trade debt incurred in the ordinary course of business, (c) intercompany
Indebtedness, (d) endorsements of negotiable instruments in the ordinary course
of business, (e) Indebtedness described in Schedule 2, (f) Subordinated
Indebtedness permitted by all of the Lenders, (g) Subordinated Indebtedness
which in the aggregate does not exceed the Consolidated EBITDA for the trailing
twelve (12) month period, (h) contingent liabilities and indebtedness to third
Persons of up to $2,000,000.00 in the aggregate during any twelve (12) month
period; provided, however, the Borrower shall notify Agent of any contingent
liability which exceeds $1,000,000.00, (i) any obligation of the Borrower to a
Person which is generated by a permitted Financial Hedge, and (j) letters of
credit (as such instruments are called in the Borrower= s credit services
product) issued by the Borrower for the benefit of an independent lender.



6.12.     Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that a Subsidiary may
merge into the Borrower or a Subsidiary.



6.13.     Sale of Assets. The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except for (a) sales of inventory in the ordinary course of business,
and (b) leases, sales or other dispositions of its Property that, together with
all other Property of the Borrower and its Subsidiaries previously leased, sold
or disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve (12) month period ending with the
month in which any such lease, sale or other disposition is scheduled to occur
would reduce Consolidated EBITDA for the trailing twelve (12) month period by
more than ten percent (10%).



6.14.     Investments and Acquisitions. The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Investments (including,
without limitation, loans and advances to Subsidiaries), or commitments
therefore, or to become or remain a partner in any partnership or joint venture,
or to make any Acquisition of any Person, except for (a) Cash Equivalent
Investments, (b) existing investments in Subsidiaries and other Investments in
existence on the Closing Date, or (c) Acquisition Investment(s) during the
preceding twelve (12) month period as long as the aggregate purchase price of
such Acquisition Investment(s) do not exceed ten percent (10%) of the
Consolidated Tangible Net Worth as reflected on the Borrower's most recently
submitted Compliance Certificate. For purposes of this Section 6.14, the term
"Acquisition Investment" shall include, but not be limited to, investment in a
newly created company with limited or no operating history and/or with limited
or no tangible assets.



6.15.     Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:



(a)     Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.



(b)     Liens imposed by law, such as carriers', warehousemen's and mechanics'
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due.



(c)     Liens arising out of pledges or deposits under worker's compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.



(d)     Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.



(e)     Liens existing on the date hereof and described in Schedule 2.



(f)     Liens in favor of the Agent, for the benefit of the Lenders.



In addition, the Borrower shall not enter into an agreement with any Person
whereby the Borrower agrees not to create or suffer to exist any Lien upon any
of its property or assets now owned or hereafter acquired.



6.16.     Loans. The Borrower will not, nor will it permit any Subsidiary to,
directly or indirectly, make any loans or advances to any Person except (a) in
the ordinary course of the Borrower= s and Subsidiaries= businesses, and (b) in
an amount up to $10,000,000.00 in the aggregate outstanding at any one time.



6.17.     Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower's or such Subsidiary's business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.



6.18.     Judgments. The Borrower will not and will not permit any Subsidiary to
allow any Judgment for the payment of money in excess of $1,000,000.00 rendered
against Borrower or any Subsidiary to remain undischarged or unsuperseded for a
period of 30 days during which execution shall not be effectively stayed.



6.19.     Financial Covenants. For purposes of the following financial
covenants, if an Acquisition Investment has been completed during the preceding
four fiscal quarters, the computations of Consolidated EBITDA, Consolidated Net
Income, and Consolidated Rentals shall be calculated for the preceding four
quarter period as if such Acquisition Investment had been acquired, in each
case, on the first day of such four quarter period. Any cost savings expected to
be achieved by the Borrower as a result of the Acquisition Investment(s) may be
factored into the calculations of Consolidated EBITDA, Consolidated Net Income,
and Consolidated Rentals if authorized by the Lenders



(a)     Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed
Charge Coverage Ratio, determined as of the end of each of its fiscal quarters,
to be less than 1.25 to 1.0.

(b)     Leverage Ratio. The Borrower will not permit the Leverage Ratio,
determined as of the end of each of its fiscal quarters, to be greater than 2.50
to 1.00.



(c)     Minimum Tangible Net Worth. The Borrower will at all times maintain
Consolidated Tangible Net Worth of not less than $115,000,000.00, increased, but
not decreased, on a cumulative basis as of the last day of each fiscal year end
commencing with the fiscal year that ends December 31, 2010, by an amount equal
to 100% of Consolidated Net Income less the aggregate amount of Stock
Repurchases accomplished and dividends paid, during the subject fiscal year. For
purposes of this Subsection 6.19(c), Consolidated Tangible Net Worth shall not
include accumulated other comprehensive income.



6.20.     Subsidiaries as Guarantors. All present and future Subsidiaries shall
be guarantors of the Obligations pursuant to the Guaranty and/or a similar Loan
Document which is in form and substance satisfactory to the Lenders.



 

ARTICLE VII



DEFAULTS



The occurrence of any one or more of the following events shall constitute a
Default:



7.1.     Misrepresentations. Any representation or warranty made or deemed made
by or on behalf of the Borrower or any of its Subsidiaries to the Lenders or the
Agent under or in connection with this Agreement, any Loan, or any certificate
or information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.



7.2.     Nonpayment of Obligations.



(a)     Nonpayment of principal of any Loan when due, or nonpayment of interest
upon any Loan or of any commitment fee or other obligations (except L/C
Obligations) under any of the Loan Documents within 10 days after the same
becomes due.



(b)     Nonpayment of any L/C Obligation within ten (10) days after L/C Issuer's
demand.



7.3.     Breach of Article VI Covenants. The breach by the Borrower of any of
the terms or provisions of Article VI; provided, however, the Borrower shall be
provided by Agent or any Lender written notice of, and a 30-day opportunity to
cure, an Unmatured Default under Section 6.19 (including all Subsections).



7.4.     Breach of Other Covenants. The breach by the Borrower (other than a
breach which constitutes a Default under another Section of this Article VII) of
any of the terms or provisions of this Agreement.



7.5.     Voluntary Debtor Relief. The Borrower or any of its Subsidiaries shall
(a) have an order for relief entered with respect to it under the Federal
bankruptcy laws as now or hereafter in effect, (b) make an assignment for the
benefit of creditors, (c) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any Substantial Portion of its Property, (d) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (e) take any corporate or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 7.5 or (f) fail to
contest in good faith any appointment or proceeding described in Section 7.6.



7.6.     Involuntary Debtor Relief. Without the application, approval or consent
of the Borrower, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section 7.5(d)
shall be instituted against the Borrower or any of its Subsidiaries and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 30 consecutive days.



7.7.     Other Promissory Notes and Agreements. The Borrower, or any of its
Subsidiaries, shall be in default under any other Promissory Note, collateral
document or other written agreement between Agent or any Lender, or any other
Person (involving an amount in excess of $1,000,000.00 when applicable to "any
other Person"), and the Borrower and/or a Subsidiary, taking into account all
applicable requirements of notice, grace and cure.



7.8.     Environmental Problems. The Borrower or any of its Subsidiaries shall
(a) be the subject of any proceeding or investigation pertaining to the release
by the Borrower, any of its Subsidiaries or any other Person of any toxic or
hazardous waste or substance into the environment, or (b) violate any
Environmental Law, which, in the case of an event described in clause (a) or
clause (b), could reasonably be expected to have a Material Adverse Effect.



7.9.      Default Under Other Loan Documents. The occurrence of any "default",
as defined in any Loan Document (other than this Agreement) or the breach of any
of the terms or provisions of any Loan Document (other than this Agreement),
which default or breach continues beyond any period of grace therein provided.



7.10.      Invalidity of Guaranty. Any Guaranty shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Guaranty, or any Guarantor shall fail to
comply with any of the terms or provisions of any Guaranty to which it is a
party, or any Guarantor shall deny that it has any further liability under any
Guaranty to which it is a party, or shall give notice to such effect.



7.11     Change in Control. A Change in Control occurs.



 

ARTICLE VIII



ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES



8.1.     Acceleration. If any Default described in Section 7.5 or 7.6 occurs
with respect to the Borrower, the obligations of the Lenders to make Loans
hereunder shall automatically terminate and the Obligations shall immediately
become due and payable without any election or action in the part of the Agent
or any Lender. If any other Default occurs, the Required Lenders (or the Agent
with the consent of the Required Lenders) may terminate or suspend the
obligations of the Lenders to make Loans hereunder, or declare the Obligations
to be due and payable, or both, whereupon the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives. In addition, if any
Default occurs, the L/C Issuer may declare the obligation to make L/C Credit
Extensions to be suspended and/or terminated and, further, require the Borrower
to secure the L/C Obligations with cash collateral, in an amount equal to the
Outstanding Amount of the L/C Obligations.



8.2.     Amendments. Subject to the provisions of this Article VIII, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of all of the Lenders:



(a)     Extend the final maturity of any Loan or forgive all or any portion of
the principal amount thereof, or reduce the rate or extend the time of payment
of interest or fees thereon.



(b)     Extend any Letter of Credit Expiration Date or reduce the Letter of
Credit Fee.



(c)     Increase the Letter of Credit Sublimit.



(d)     Reduce the percentage specified in the definition of Required Lenders.



(e)     Extend the Facility Termination Date, or reduce the amount or extend the
payment date for, the mandatory payments required under Section 2.2, or increase
the amount of the Commitment of any Lender hereunder, or permit the Borrower to
assign its rights under this Agreement.



(f)     Amend this Section 8.2.



(g)     Release any Guarantor of any Advance unless Guarantor is sold or
liquidated.



(h)     Amend any of the following Sections of this Agreement: 6.1, 6.10, 6.11,
6.16, or 6.19.



No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. The Agent may waive payment
of the fee required under Section 12.3(b) without obtaining the consent of any
other party to this Agreement.



8.3.     Preservation of Rights. No delay or omission of the Lenders or the
Agent or the L/C Issuer to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Loan notwithstanding the existence of
a Default or the inability of the Borrower to satisfy the conditions precedent
to such Loan shall not constitute any waiver or acquiescence. Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent and the
Lenders until the Obligations (including the L/C Obligations) have been paid or
otherwise satisfied in full.



 

ARTICLE IX



GENERAL PROVISIONS



9.1.     Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Loans
herein contemplated.



9.2.     Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.



9.3.     Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.



9.4.     Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent and the Lenders and supersede all
prior agreements and understandings among the Borrower, the Agent and the
Lenders relating to the subject matter thereof.



9.5.     Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns.



9.6.     Expenses; Indemnification.



(a)     The Borrower shall reimburse the Agent for any costs, internal charges
and out-of-pocket expenses (including attorneys' fees and time charges of
attorneys for the Agent, which attorneys may be employees of the Agent) paid or
incurred by the Agent in connection with the preparation, negotiation,
execution, delivery, syndication, review, amendment, modification, and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Agent and the Lenders for any costs, internal charges and out-of-pocket expenses
(including attorneys' fees and time charges of attorneys for the Agent and the
Lenders, which attorneys may be employees of the Agent or the Lenders) paid or
incurred by the Agent or any Lender in connection with the collection and
enforcement of the Loan Documents. The Borrower acknowledges that from time to
time Agent may prepare and may distribute to the Lenders (but shall have no
obligation or duty to prepare or to distribute to the Lenders) certain audit
reports (the "Reports") pertaining to the Borrower's assets for internal use by
Agent from information furnished to it by or on behalf of the Borrower, after
Agent has exercised its rights of inspection pursuant to this Agreement.



(b)     The Borrower hereby further agrees to indemnify the Agent and each
Lender, its directors, officers and employees against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Agent or any Lender is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder except to the extent
that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification. The obligations of the Borrower
under this Section 9.6 shall survive the termination of this Agreement.



9.7.     Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.



9.8.     Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles,
except that any calculation or determination which is to be made on a
consolidated basis shall be made for the Borrower and all its Subsidiaries.



9.9.     Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.



9.10.     Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lender. Neither the Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Agent nor any Lender undertakes
any responsibility to the Borrower to review or inform the Borrower of any
matter in connection with any phase of the Borrower's business or operations.
The Borrower agrees that neither the Agent nor any Lender shall have liability
to the Borrower (whether sounding in tort, contract or otherwise) for losses
suffered by the Borrower in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the Agent
nor any Lender shall have any liability with respect to, and the Borrower hereby
waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by the Borrower in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.



9.11.     Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Borrower pursuant to this Agreement in
confidence, except for disclosure (a) to its Affiliates and to other Lenders and
their respective Affiliates, (b) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (c) to regulatory
officials, (d) to any Person as requested pursuant to or as required by law,
regulation, or legal process, (e) to any Person in connection with any legal
proceeding to which such Lender is a party, (f) to such Lender's direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, and (g)
permitted by Section 12.4.



9.12.     Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Loans provided
for herein.



9.13     Prior Agreement, Security Interests, and Liens. The Prior Agreement
(and all modifications, renewals and extensions thereof) is hereby renewed,
extended, restated and replaced by this Agreement; provided, however, the
security interests and liens created by such Prior Agreement and the Loan
Documents (as defined in the Prior Agreement), except for the Lenders' right of
setoff as set forth in Section 11.1, are hereby expressly released by the Agent.



9.14     USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31, U.S.C.
Section 5318:



IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual Bank will
ask for Borrower= s name, taxpayer identification number, residential address,
date of birth, and other information that will allow Bank to identify Borrower,
and if Borrower is not an individual Bank will ask for Borrower= s name,
taxpayer identification number, business address, and other information that
will allow Bank to identify Borrower. Bank may also ask, if Borrower is an
individual to see Borrower= s driver= s license or other identifying documents,
and if Borrower is not an individual to see Borrower= s legal organizational
documents or other identifying documents.



 

ARTICLE X



THE AGENT



10.1.     Appointment; Nature of Relationship. JPMorgan Chase Bank, N.A. is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the "Agent") hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Agent agrees to act as
such contractual representative upon the express conditions contained in this
Article X. Notwithstanding the use of the defined term "Agent," it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the Lenders'
contractual representative, the Agent (a) does not hereby assume any fiduciary
duties to any of the Lenders, (b) is a "representative" of the Lenders within
the meaning of Section 1.201 of the Uniform Commercial Code and (c) is acting as
an independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against the Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives. In addition to the preceding, the L/C Issuer
shall act on behalf of the Lenders with respect to any Letters of Credit issued
by it and the documents associated therewith until such time (and except for so
long) as the Agent may agree at the request of the Required Lenders to act for
the L/C Issuer with respect thereto; provided, however, that the L/C Issuer
shall have all of the benefits and immunities (i) provided to the Agent in this
Article X with respect to any acts taken or omissions suffered by the L/C Issuer
in connection with the Letters of Credit issued by it or proposed to be issued
by it and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term "Agent" as used in this Article X
included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.



10.2.     Powers. The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.



10.3.     General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.



10.4.     No Responsibility for Loans, Recitals, etc. Neither the Agent nor any
of its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
Guarantor of any of the Obligations or of any of the Borrower's or any such
Guarantor's respective Subsidiaries. The Agent shall have no duty to disclose to
the Lenders information that is not required to be furnished by the Borrower to
the Agent at such time, but is voluntarily furnished by the Borrower to the
Agent (either in its capacity as Agent or in its individual capacity).



10.5.     Action on Instructions of Lenders. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Agent shall be under no duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
or any other Loan Document unless it shall be requested in writing to do so by
the Required Lenders. The Agent shall be fully justified in failing or refusing
to take any action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.



10.6.     Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent's duties hereunder and under any other
Loan Document.



10.7.     Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.



10.8.     Agent's Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (a) for any amounts not
reimbursed by the Borrower for which the Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (b) for any other expenses incurred by
the Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents
(including, without limitation, for any expenses incurred by the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders) and (c) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of the Loan Documents or
any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Agent in connection with any dispute between
the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that no Lender shall be liable for any of the foregoing to
the extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Agent. The obligations of the Lenders under this
Section 10.8 shall survive payment of the Obligations and termination of this
Agreement.



10.9.     Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a "notice of default". In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.



10.10.     Rights as a Lender. In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Loans as any Lender and may
exercise the same as though it were not the Agent, and the term "Lender" or
"Lenders" shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Subsidiaries in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person.



10.11.     Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements prepared by the Borrower and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.



10.12.     Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Agent. If no successor Agent
shall have been so appointed by the Required Lenders within thirty (30) days
after the resigning Agent's giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Agent. Notwithstanding the previous sentence, the Agent may at any
time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders may perform all the duties of the Agent hereunder and the Borrower
shall make all payments in respect of the Obligations to the applicable Lender
and for all other purposes shall deal directly with the Lenders. No successor
Agent shall be deemed to be appointed hereunder until such successor Agent has
accepted the appointment. Any such successor Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents. In the event that there is a successor to the Agent by merger, or the
Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term "Prime Rate" as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent. If the Agent
is also the L/C Issuer at the time of removal, the Borrower and/or other Lenders
shall (a) provide to the L/C Issuer appropriate assurances and indemnities as
such Person may reasonably require with report to any continuing obligation to
perform under any existing Letter of Credit or to purchase participation
interest in any L/C Obligations then outstanding, or (b) release the L/C Issuer
from its obligations under the Loan Documents.



10.13.     Agent's Fee. The Borrower agrees to pay to the Agent, for its own
account, the fees agreed to by the Borrower and the Agent from time to time.



10.14.     Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate's directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.



10.15.     Collateral Releases. The Lenders hereby empower and authorize the
Agent to execute and deliver to the Borrower on their behalf any agreements,
documents or instruments as shall be necessary or appropriate to effect any
releases of collateral which shall be permitted by the terms hereof or of any
other Loan Document or which shall otherwise have been approved by the Required
Lenders (or, if required by the terms of Section 8.2, all of the Lenders) in
writing.



 

ARTICLE XI



SETOFF; RATABLE PAYMENTS



11.1.     Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part hereof, shall then be due.



11.2.     Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their Loans. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.



 

ARTICLE XII



BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS



12.1.     Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (a) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (b) any assignment by any Lender must be made in compliance with Section
12.3. Notwithstanding clause (b) of this Section, any Lender may at any time,
without the consent of the Borrower or the Agent, assign all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank;
provided, however, that no such assignment to a Federal Reserve Bank shall
release the transferor Lender from its obligations hereunder. The Agent may
treat the Person which made any Loan or which holds any Note as the owner
thereof for all purposes hereof unless and until such Person complies with
Section 12.3 in the case of an assignment thereof or, in the case of any other
transfer, a written notice of the transfer is filed with the Agent. Any assignee
or transferee of the rights to any Loan or any Note agrees by acceptance of such
transfer or assignment to be bound by all the terms and provisions of the Loan
Documents. Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder, transferee or assignee
of the rights to such Loan.



12.2.     Participations.



(a)     Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell to one
or more banks or other entities ("Participants") participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under the Loan Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender's obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of its Loans
and the holder of any Note issued to it in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrower under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Agent shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under the Loan Documents.



(b)     Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the interest rate
or fees payable with respect to any such Loan or Commitment, extends the
Facility Termination Date, postpones any date fixed for any regularly-scheduled
payment of principal of, or interest or fees on, any such Loan or Commitment,
releases any guarantor of any such Loan or releases all or substantially all of
the collateral, if any, securing any such Loan.



(c)     Benefit of Setoff. The Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.



12.3.     Assignments.



(a)      Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities ("Purchasers") all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit B or in such other form as may be agreed to by the parties
thereto. The consent of the Borrower and the Agent shall be required prior to an
assignment becoming effective with respect to a Purchaser which is not a Lender
or an Affiliate thereof; provided, however, that if a Default has occurred and
is continuing, the consent of the Borrower shall not be required. Such consent
shall not be unreasonably withheld or delayed. Each such assignment with respect
to a Purchaser which is not a Lender or an Affiliate thereof shall (unless each
of the Borrower and the Agent otherwise consents) be in an amount not less than
the lesser of (i) $5,000,000.00 or (ii) the remaining amount of the assigning
Lender's Commitment (calculated as at the date of such assignment) or
outstanding Loans (if the applicable Commitment has been terminated).



(b)     Effect; Effective Date. Upon (i) delivery to the Agent of an assignment,
together with any consents required by Section 12.3(a), and (ii) payment of a
reasonable fee to the Agent for processing such assignment (unless such fee is
waived by the Agent), such assignment shall become effective on the effective
date specified in such assignment. The assignment shall contain a representation
by the Purchaser to the effect that none of the consideration used to make the
purchase of the Commitment and Loans under the applicable assignment agreement
constitutes "plan assets" as defined under ERISA and that the rights and
interests of the Purchaser in and under the Loan Documents will not be "plan
assets" under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrower, the Lenders or the Agent shall be required to release the
transferor Lender with respect to the percentage of the Aggregate Commitment and
Loans assigned to such Purchaser. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3(b), the transferor Lender, the Agent and
the Borrower shall, if the transferor Lender or the Purchaser desires that its
Loans be evidenced by Notes, make appropriate arrangements so that new Notes or,
as appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.



12.4.     Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a "Transferee") and any
prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.



 

ARTICLE XIII



NOTICES



13.1.     Notices. Except as otherwise permitted by Section 2.14 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (a) in the
case of the Borrower or the Agent, at its address or facsimile number set forth
on the signature pages hereof, (b) in the case of any Lender, at its address or
facsimile number set forth below its signature hereto or (c) in the case of any
party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Agent and the Borrower in accordance
with the provisions of this Section 13.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (iii) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address specified in this Section;
provided that notices to the Agent under Article II shall not be effective until
received.



13.2.     Change of Address. The Borrower, the Agent and any Lender may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.



 

ARTICLE XIV



COUNTERPARTS



This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Agent and the Lenders
and each party has notified the Agent by facsimile transmission or telephone
that it has taken such action.



 

ARTICLE XV



CHOICE OF LAW; CONSENT TO JURISDICTION;
WAIVER OF JURY TRIAL; MAXIMUM RATE



15.1.     CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.



15.2.     CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR TEXAS STATE COURT
SITTING IN FORT WORTH, TEXAS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN FORT
WORTH, TARRANT COUNTY, TEXAS.



15.3.     WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT AND EACH LENDER HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.



15.4     MAXIMUM RATE. THIS AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS ARE
INTENDED TO BE PERFORMED IN ACCORDANCE WITH, AND ONLY TO THE EXTENT PERMITTED
BY, ALL APPLICABLE USURY LAWS. IF ANY PROVISION HEREOF OR OF ANY OF THE OTHER
LOAN DOCUMENTS OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE SHALL,
FOR ANY REASON AND TO ANY EXTENT, BE INVALID OR UNENFORCEABLE, NEITHER THE
APPLICATION OF SUCH PROVISION TO ANY OTHER PERSON OR CIRCUMSTANCE NOR THE
REMAINDER OF THE INSTRUMENT IN WHICH SUCH PROVISION IS CONTAINED SHALL BE
AFFECTED THEREBY AND SHALL BE ENFORCED TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAWS. IT IS EXPRESSLY STIPULATED AND AGREED TO BE THE INTENT OF THE
BORROWER AND THE AGENT AND THE LENDERS TO AT ALL TIMES COMPLY WITH THE USURY AND
OTHER APPLICABLE LAWS NOW OR HEREAFTER GOVERNING THE INTEREST PAYABLE ON THE
OBLIGATIONS. IF THE APPLICABLE LAW IS EVER REVISED, REPEALED OR JUDICIALLY
INTERPRETED SO AS TO RENDER USURIOUS ANY AMOUNT CALLED FOR UNDER THIS AGREEMENT
OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, OR CONTRACTED FOR, CHARGED, TAKEN,
RESERVED OR RECEIVED WITH RESPECT TO THE OBLIGATIONS, OR IF THE AGENT= S OR THE
LENDERS= EXERCISE OF THE OPTION TO ACCELERATE THE MATURITY OF ANY NOTE, OR IF
ANY PREPAYMENT OF ANY NOTE RESULTS IN THE PAYMENT OF ANY INTEREST IN EXCESS OF
THAT PERMITTED BY LAW, THEN IT IS THE EXPRESS INTENT OF THE BORROWER AND THE
APPLICABLE LENDER THAT ALL EXCESS AMOUNTS THERETOFORE COLLECTED BY THE LENDER BE
CREDITED ON THE PRINCIPAL BALANCE OF THE NOTE (OR, IF THE NOTES AND ALL OF THE
OBLIGATIONS HAVE BEEN PAID IN FULL, REFUNDED), AND THE PROVISIONS OF THE NOTES
AND THE OTHER LOAN DOCUMENTS IMMEDIATELY BE DEEMED REFORMED AND THE AMOUNTS
THEREAFTER COLLECTABLE HEREUNDER AND THEREUNDER REDUCED, WITHOUT THE NECESSITY
OF THE EXECUTION OF ANY NEW DOCUMENT, SO AS TO COMPLY WITH THE THEN APPLICABLE
LAWS, BUT SO AS TO PERMIT THE RECOVERY OF THE FULLEST AMOUNT OTHERWISE CALLED
FOR HEREUNDER OR THEREUNDER. ALL SUMS PAID, OR AGREED TO BE PAID, FOR THE USE,
FORBEARANCE, DETENTION, TAKING, CHARGING, RECEIVING OR RESERVING ON THE
OBLIGATIONS SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAWS, BE AMORTIZED,
PRORATED, ALLOCATED AND SPREAD THROUGHOUT THE FULL TERM OF SUCH OBLIGATIONS
UNTIL PAYMENT IN FULL SO THAT THE RATE OR AMOUNT OF INTEREST ON ACCOUNT OF SUCH
OBLIGATIONS DOES NOT EXCEED THE USURY CEILING FROM TIME TO TIME IN EFFECT AND
APPLICABLE THERETO FOR SO LONG AS DEBT IS OUTSTANDING UNDER THE NOTES. TO THE
EXTENT THAT THE AGENT AND THE LENDERS ARE RELYING ON CHAPTER 303 OF THE TEXAS
FINANCE CODE TO DETERMINE THE MAXIMUM RATE ("MAXIMUM RATE") PAYABLE ON THE
NOTES, THE AGENT AND THE LENDERS WILL UTILIZE THE WEEKLY CEILING FROM TIME TO
TIME IN EFFECT AS PROVIDED IN SUCH CHAPTER 303. TO THE EXTENT FEDERAL LAW
PERMITS THE AGENT AND THE LENDERS TO CONTRACT FOR, CHARGE OR RECEIVE A GREATER
AMOUNT OF INTEREST, BANK WILL RELY ON FEDERAL LAW INSTEAD OF SUCH ARTICLE, AS
AMENDED, FOR THE PURPOSE OF DETERMINING THE MAXIMUM RATE. ADDITIONALLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW NOW IN EFFECT, BANK MAY, AT ITS OPTION AND
FROM TIME TO TIME, IMPLEMENT ANY OTHER METHOD OF COMPUTING THE MAXIMUM RATE
UNDER SUCH ARTICLE, AS AMENDED, OR UNDER OTHER APPLICABLE LAW BY GIVING NOTICE,
IF REQUIRED, TO THE BORROWER AS PROVIDED BY APPLICABLE LAW NOW OR HEREAFTER IN
EFFECT. IN NO EVENT SHALL THE PROVISIONS OF CHAPTER 346 OF THE TEXAS FINANCE
CODE (WHICH REGULATES CERTAIN REVOLVING LOAN ACCOUNTS AND REVOLVING TRIPARTY
ACCOUNTS) APPLY TO THE OBLIGATIONS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS, IT IS NOT THE INTENTION
OF THE AGENT OR ANY LENDER TO ACCELERATE THE MATURITY OF ANY INTEREST THAT HAS
NOT ACCRUED AT THE TIME OF SUCH ACCELERATION OR TO COLLECT UNEARNED INTEREST AT
THE TIME OF SUCH ACCELERATION.



 

ARTICLE XVI



STATUTE OF FRAUDS NOTICE



16.1     STATUTE OF FRAUDS NOTICE. THIS WRITTEN LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS.



 

     IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed
this Agreement as of the date first above written.





LENDER:

          

JPMORGAN CHASE BANK, N.A.

     

By:                                  

 

Name:                             

 

Title:                               

         

WELLS FARGO BANK, N.A.

     

By:                                  

 

Name:                             

 

Title:                                

           

BORROWER:

          

FIRST CASH FINANCIAL SERVICES, INC.

         

By:                                        

 

Name:        Rick Wessel          

 

Title:          President                

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: Rick Wessel

 

Phone:     (817)460-3947             

 

Fax:        (817)461-7019             

       

GUARANTORS:     

CASH & GO, INC.

     

By:                                        

 

Name:        Rick Wessel           

 

Title:          President                  

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: Rick Wessel

 

Phone:     (817)460-3947              

 

Fax:     (817)461-7019                  

         

FAMOUS PAWN, INC.

     

By:                                           

 

Name:        Rick Wessel             

 

Title:          President                    

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: Rick Wessel

 

Phone:     (817)460-3947               

 

Fax:         (817)461-7019               

         

FCFS MO, INC.

     

By:                                              

 

Name:        Rick Wessel               

 

Title:          President                     

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: Rick Wessel

 

Phone:     (817)460-3947                 

 

Fax:        (817)461-7019                  

         

FCFS OK, INC.

     

By:                                              

 

Name:        Rick Wessel               

 

Title:          President                      

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: Rick Wessel

 

Phone:     (817)460-3947                   

 

Fax:        (817)461-7019                    

         

FCFS SC, INC.

     

By:                                               

 

Name:        Rick Wessel                 

 

Title:          President                      

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: Rick Wessel

 

Phone:     (817)460-3947                     

 

Fax:        (817)461-7019                     

     

FIRST CASH, INC.

     

By:                                                 

 

Name:          Rick Wessel                 

 

Title:            President                       

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: Rick Wessel

 

Phone:     (817)460-3947                     

 

Fax:        (817)461-7019                      

         

FIRST CASH CORP.

     

By:                                                  

 

Name:        Rick Wessel                     

 

Title:          President                           

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: Rick Wessel

 

Phone:     (817)460-3947                       

 

Fax:        (817)461-7019                        

         

FIRST CASH, LTD.

     

By:     FIRST CASH MANAGEMENT, L.L.C.,

 

its General Partner

     

By:                                                   

 

Name:     Rick Wessel                        

 

Title:       Manager                               

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: Rick Wessel

 

Phone:     (817)460-3947                       

 

Fax:        (817)461-7019                        

         

FIRST CASH CREDIT, LTD.

     

By:     FIRST CASH CREDIT MANAGEMENT, L.L.C., its General Partner

     

By:                                                    

 

Name:     R. Douglas Orr                      

 

Title:       Manager                                

         

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: Rick Wessel

 

Phone:     (817)460-3947                        

 

Fax:        (817)461-7019                         

         

FIRST CASH CREDIT MANAGEMENT, L.L.C.

     

By:                                                     

 

Name:          R. Douglas Orr                  

 

Title:            Manager                            

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: R. Douglas Orr

 

Phone:     (817)460-3947                         

 

Fax:        (817)461-7019                          

         

FIRST CASH MANAGEMENT, L.L.C.

     

By:                                                      

 

Name:          Rick Wessel                       

 

Title:            Manager                              

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: Rick Wessel

 

Phone:     (817)460-3947                           

 

Fax:        (817)461-7019                           

         

ONE IRON VENTURES, INC.

     

By:                                                       

 

Name:          Rick Wessel                        

 

Title:            President                              

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: Rick Wessel

 

Phone:     (817)460-3947                            

 

Fax:        (817)461-7019                             

         

CASH PLUS CSO, INC.

         

By:                                                         

 

Name:          Rick Wessel                          

 

Title:            President                                

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: Rick Wessel

 

Phone:     (817)460-3947                              

 

Fax:        (817)461-7019                               

         

SHAC, LLC

     

By:                                                             

 

Name:         Rick Wessel                              

 

Title:            President                                  

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: Rick Wessel

 

Phone:     (817)460-3947                                

 

Fax:        (817)461-7019                                 

         

FIRST CASH, S.A. de C.V.

     

By:                                                                

 

Name:          R. Douglas Orr                             

 

Title:            Legal Representative                      

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: R. Douglas Orr

 

Phone:     (817)460-3947                                   

 

Fax:        (817)461-7019                                    

         

AMERICAN LOAN EMPLOYEE SERVICES S.A. de C.V.

     

By:                                                                  

 

Name:          R. Douglas Orr                               

 

Title:            Legal Representative                        

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: R. Douglas Orr

 

Phone:     (817)460-3947                                    

 

Fax:        (817)461-7019                                    

         

YA SERVICIOS, S.A. de C.V. SOFOM, E.N.R.

     

By:                                                                  

 

Name:          R. Douglas Orr                               

 

Title:            Legal Representative                        

     

690 East Lamar Boulevard, Suite 400

 

Arlington, TX 76011

 

Attention: R. Douglas Orr

 

Phone:     (817)460-3947                                     

 

Fax:        (817)461-7019                                      



 

--------------------------------------------------------------------------------

 

EXHIBIT A



COMPLIANCE CERTIFICATE

To:     The Lenders Parties To The
          Credit Agreement Described Below

     This Compliance Certificate is furnished pursuant to that certain Amended
and Restated Credit Agreement dated as of April 30, 2010 (as amended, modified,
renewed or extended from time to time, the "Agreement") among First Cash
Financial Services, Inc. (the "Borrower"), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Agent for the Lenders. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.



     THE UNDERSIGNED HEREBY CERTIFIES THAT:



     1.   I am the duly elected of the Borrower;



     2.   I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;



     3.   The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and



     4.   Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower's compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.



     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:



 

P ALIGN="JUSTIFY"> 



     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this        day of            ,
         .

     

FIRST CASH FINANCIAL SERVICES, INC.

     

By:                                                 

 

Name:                                             

 

Title:                                               



--------------------------------------------------------------------------------





SCHEDULE 1 TO COMPLIANCE CERTIFICATE

   

Compliance as of _________, ____ with

Provisions of Section 6.19

of the Agreement

   

Description of Covenant

 

Calculation as of            20    

(i)     

Fixed Charge Coverage Ratio

   

of not less than 1.25 to 1.00                    

          to 1.00                     

 

(Section 6.19(a) of the Agreement)                    

       

(ii)     

Leverage Ratio of not greater

   

than 2.50 to 1.00                         

          to 1.00                     

 

(Section 6.19(b) of the Agreement)

       

(iii)     

Consolidated Tangible Net Worth               

          $                            

 

of not less than $115,000,000.00,

   

increased, but not decreased, on a

   

cumulative basis as of the last day

   

of each fiscal year end, by an amount

   

equal to 100% of Consolidated Net

   

Income      less the aggregate amount

   

of Stock Repurchases accomplished

   

and dividends paid during preceding

   

fiscal year. Consolidated Tangible

   

Net Worth does not include accumu-

   

lated other comprehensive income.

   

(Section 6.19(c) of the Agreement)     

 





 

FIRST CASH FINANCIAL SERVICES,

 

INC.

     

By:                                                    

 

Name:     R. Douglas Orr                         

 

Title:       Chief Financial Officer                



--------------------------------------------------------------------------------



EXHIBIT B



ASSIGNMENT AGREEMENT



     This Assignment Agreement (this "Assignment Agreement") between
_________________ (the "Assignor") and ____________________ (the "Assignee") is
dated as of                , 20___. The parties hereto agree as follows:



     1. PRELIMINARY STATEMENT. The Assignor is a party to a Credit Agreement
(which, as it may be amended, modified, renewed or extended from time to time is
herein called the "Credit Agreement") described in Item 1 of Schedule 1 attached
hereto ("Schedule 1"). Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement.



     2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor's rights and obligations under the Credit
Agreement and the other Loan Documents, such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1. The
aggregate Commitment (or Loans, if the applicable Commitment has been
terminated) purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.



     3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
"Effective Date") shall be the later of the date specified in Item 5 of Schedule
1 or two Business Days (or such shorter period agreed to by the Agent) after
this Assignment Agreement, together with any consents required under the Credit
Agreement, are delivered to the Agent. In no event will the Effective Date occur
if the payments required to be made by the Assignee to the Assignor on the
Effective Date are not made on the proposed Effective Date.



     4. PAYMENT OBLIGATIONS. In consideration for the sale and assignment of
Loans hereunder, the Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. On and after the Effective
Date, the Assignee shall be entitled to receive from the Agent all payments of
principal, interest and fees with respect to the interest assigned hereby. The
Assignee will promptly remit to the Assignor any interest on Loans and fees
received from the Agent which relate to the portion of the Commitment or Loans
assigned to the Assignee hereunder for periods prior to the Effective Date and
not previously paid by the Assignee to the Assignor. In the event that either
party hereto receives any payment to which the other party hereto is entitled
under this Assignment Agreement, then the party receiving such amount shall
promptly remit it to the other party hereto.



     5. RECORDATION FEE. The Assignor and Assignee each agree to pay one-half of
the recordation fee required to be paid to the Agent in connection with this
Assignment Agreement unless otherwise specified in Item 6 of Schedule 1.



     6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR'S
LIABILITY. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder, (ii) such
interest is free and clear of any adverse claim created by the Assignor and
(iii) the execution and delivery of this Assignment Agreement by the Assignor is
duly authorized. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee. Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of the Borrower or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
property, books or records of the Borrower, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.



     7. REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The Assignee (i)
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements requested by the Assignee and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement, (ii) agrees that
it will, independently and without reliance upon the Agent, the Assignor or any
other Lender and based on such documents and information at it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (iii) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) confirms
that the execution and delivery of this Assignment Agreement by the Assignee is
duly authorized, (v) agrees that it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender, (vi) agrees that its payment instructions and
notice instructions are as set forth in the attachment to Schedule 1, (vii)
confirms that none of the funds, monies, assets or other consideration being
used to make the purchase and assumption hereunder are "plan assets" as defined
under ERISA and that its rights, benefits and interests in and under the Loan
Documents will not be "plan assets" under ERISA, (viii) agrees to indemnify and
hold the Assignor harmless against all losses, costs and expenses (including,
without limitation, reasonable attorneys' fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from the Assignee's
non-performance of the obligations assumed under this Assignment Agreement, and
(ix) if applicable, attaches the forms prescribed by the Internal Revenue
Service of the United States certifying that the Assignee is entitled to receive
payments under the Loan Documents without deduction or withholding of any United
States federal income taxes.



     8. GOVERNING LAW. This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Texas.



     9. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.



     10. COUNTERPARTS; DELIVERY BY FACSIMILE. This Assignment Agreement may be
executed in counterparts. Transmission by facsimile of an executed counterpart
of this Assignment Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart and such facsimile shall be deemed to be an
original counterpart of this Assignment Agreement.



     IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by executing Schedule 1 hereto as of the date
first above written.



 

--------------------------------------------------------------------------------

 



SCHEDULE 1
to Assignment Agreement

       

1.     

Description and Date of Credit Agreement: Amended and Restated Credit Agreement
dated April 30, 2010, among First Cash Financial Services, Inc. as Borrower, and
JPMorgan Chase Bank, N.A. as Agent and certain Lenders.

   

2.     

Date of Assignment Agreement: , 20___

       

3.     

Amounts (As of Date of Item 2 above):

             

a.     Assignee's percentage

     

       of the Facility purchased

     

       Under the Assignment

     

       Agreement*                    

 

     

%               

b.     Amount of

     

       the Facility

     

       purchased

     

       under the Assignment

     

       Agreement                    

 

$                

       

4.     

Assignee's Commitment (or Loans

     

with respect to terminated

     

Commitments) purchased

     

hereunder:                         

$               

       

5.     

Proposed Effective Date:               

               

       

6.     

Non-standard Recordation Fee

     

Arrangement:                              

 

          N/A**

     

[Assignor/Assignee



   

to pay 100% of fee]

     

[Fee waived by Agent]

       

Accepted and Agreed:

         

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE]

     

By:                                    

 

By:                                         

Name:                               

 

Name:                                    

Title:                                 

 

Title:                                       

           

ACCEPTED AND CONSENTED TO BY          

 

ACCEPTED AND CONSENTED TO BY

FIRST CASH FINANCIAL SERVICES, INC.     

 

JPMORGAN CHASE BANK, N.A.

     

By:                                   

 

By:                                         

Name:                              

 

Name:                                     

Title:                                

 

Title:                                       

     

*     Percentage taken to 9 decimal places

 

**    If fee is split 50-50, pick N/A as option

 



--------------------------------------------------------------------------------

 



Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

 

ADMINISTRATIVE INFORMATION SHEET

 

Attach Assignor's Administrative Information Sheet, which must

include notice addresses for the Assignor and the Assignee

(Sample form shown below)

 

ASSIGNOR INFORMATION

Contact

:        

Name:                            

 

Telephone No.:                         

Fax No.:                          

 

Telex No.:                                

   

Answerback:                             

 

Payment Information:

 

Name & ABA # of Destination
Bank:                                                                             

 

Account Name & Number for Wire
Transfer:                                                                   

   

Other
Instructions:                                                                                                  

   

Address for Notices for Assignor

:                                                                               
 

 

ASSIGNEE INFORMATION

 

Credit Contact

:      

Name:                                     

 

Telephone No.:                                  

Fax No.:                                   

 

Telex No.:                                        

   

Answerback:                                     

Key Operations Contacts

:          

Booking Installation:                     

 

Booking Installation:                            

Name:                                     

 

Name:                                            

Telephone No.:                          

 

Telephone No.:                                  

Fax No.:                                   

 

Fax No.:                                           

Telex No.:                                 

 

Telex No.:                                        

Answerback:                             

 

Answerback:                                     

     

 

Payment Information:

Name & ABA # of Destination
Bank:                                                  

Account Name & Number for Wire Transfer:                                        

Other
Instructions:                                                                            

Address for Notices for Assignee

:                                                  



 



JPMORGAN CHASE BANK, N.A. INFORMATION

     Assignee will be called promptly upon receipt of the signed agreement.

Initial Funding Contact

:



Name:                                

Telephone No.:                     

Fax No.:                              

 

Initial Funding Standards

:



Libor - Fund ____ days after rates are set.

JPMORGAN CHASE BANK, N.A. Wire Instructions

JPMorgan Chase Bank, N.A.

ABA #__________________

Credit A/C #_____________

Ref: First Cash

 

--------------------------------------------------------------------------------

EXHIBIT C

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

To JPMorgan Chase Bank, N.A.
as Agent (the "Agent") under the Credit Agreement
Described Below.



Re:     

Amended and Restated Credit Agreement, dated April 30, 2010 (as the same may be
amended or modified, the "Credit Agreement"), among First Cash Financial
Services, Inc. (the "Borrower"), the Lenders named therein and the Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.



     The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by the Borrower, provided,
however, that the Agent may otherwise transfer funds as hereafter directed in
writing by the Borrower in accordance with Section 13.1 of the Credit Agreement
or based on any telephonic notice made in accordance with Section 2.14 of the
Credit Agreement.



Facility Identification Number(s)                                             



Customer/Account Name                                                      



Transfer Funds To                                                               



                                                                                         



For Account
No.                                                                  



Reference/Attention To                                                          



Authorized Officer (Customer Representative)    Date               



(Please Print)                                                 Signature



Bank Officer Name                                          Date              



(Please Print)                                                  Signature



 

--------------------------------------------------------------------------------

 

EXHIBIT D

PROMISSORY NOTE



$_____________________

[Date]                 



 

     First Cash Financial Services, Inc., a Delaware corporation (the
"Borrower"), promises to pay to the order of
____________________________________ (the "Lender") the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to
Article II of the Agreement (as hereinafter defined), in immediately available
funds at the _______________________ office of JPMorgan Chase Bank, N.A., as
Agent, together with interest on the unpaid principal amount hereof at the rates
and on the dates set forth in the Agreement. The Borrower shall pay the
principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date and shall make such mandatory payments as are required
to be made under the terms of Article II of the Agreement.



     This Promissory Note ("Note") is one of the Notes issued pursuant to, and
is entitled to the benefits of, the Amended and Restated Credit Agreement dated
as of April 30, 2010 (which, as it may be amended or modified and in effect from
time to time, is herein called the "Agreement"), among the Borrower, the lenders
party thereto, including the Lender, and JPMorgan Chase Bank, N.A. as Agent, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated. This Note is
guaranteed pursuant to the Guaranty as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof. Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.



     Upon the occurrence of one or more of the Defaults specified in the
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in this
Agreement.



     The Borrower, for itself, its successors and assigns, and except as
otherwise set forth in the Agreement, hereby waives all notices of nonpayment,
demands for payment, presentments for payment, notices of intention to
accelerate maturity, notices of actual acceleration of maturity, grace,
protests, notices of protest, and any other demands or notices of any kind as to
this Note, diligence in collection hereof and in bringing suit hereon.



     THIS NOTE SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS.



     This Note is given in modification, renewal, and extension (but not in
novation or extinguishment) of all amounts left owing and unpaid on that certain
Promissory Note dated __________, _____ in the original principal amount of
$______________, executed by Borrower and payable to the order of Lender.



 

FIRST CASH FINANCIAL SERVICES, INC.

     

By:                              

 

Name:                          

 

Title:                            



 

--------------------------------------------------------------------------------

 

SCHEDULE 1



SUBSIDIARIES AND OTHER INVESTMENTS

(See Sections 5.8 and 6.14)



Investment
In

Jurisdiction of
Organization

Owned
By

Percent    
Ownership

 

American Loan Employee
Services, S.A. de D.V.

Mexico

First Cash Financial Services, Inc.



100%

First Cash, S.A. de C.V.

Mexico

First Cash Financial Services, Inc.



100%

Famous Pawn, Inc.

Maryland

First Cash Financial Services, Inc.



     100%

One Iron Ventures, Inc.

Illinois

First Cash Financial Services, Inc.



     100%



 

Cash & Go, Ltd.

Texas

First Cash Financial Services,
Inc./Cash & Go Management,
L.L.C.



     49.5%

Cash & Go Management, L.L.C.

Texas

First Cash Financial Services, Inc.



     50%

Cash & Go, Inc.

California

First Cash Financial Services, Inc.



     100%

First Cash, Inc.

Nevada

First Cash Financial Services, Inc.



     100%

First Cash Corp.

Delaware

First Cash Financial Services, Inc.



     100%

First Cash Management, L.L.C.

Delaware

First Cash Financial Services, Inc.



     100%

First Cash, Ltd.

Texas

First Cash Corp./First Cash
Management, L.L.C.



     100%

Ya Servicios S.A. de C.V.,
SOFOM, E.N.R.

Mexico

First Cash Financial Services, Inc.



100%

CashPlus CSO, Inc.

Maryland

First Cash Financial Services, Inc.



100%

First Cash Credit, Ltd.

Texas

First Cash Financial Services, Inc.



100%

First Cash Credit Management,
LLC

Texas

First Cash Financial Services, Inc.



100%

FCFS MO, Inc.

Missouri

First Cash Financial Services, Inc.



100%

FCFS OK, Inc.

Oklahoma

First Cash Financial Services, Inc.



100%

FCFS SC, Inc.

South Carolina

First Cash Financial Services, Inc.



100%

SHAC, LLC

Arkansas

First Cash Financial Services, Inc.



100%



 

--------------------------------------------------------------------------------

 

SCHEDULE 2

INDEBTEDNESS (INCLUDING SUBORDINATED INDEBTEDNESS) AND LIENS

(See Sections 5.14, 6.11 and 6.15)

         

Auto Master

$   562,500.00

7% interest per annum

Quarterly payments

related loans

   

scheduled through

     

July 2010

       

Presta Max

$6,907,364.00

5.5% interest per annum

Monthly payments

related loans

   

scheduled through

     

December 2012



 

--------------------------------------------------------------------------------

SCHEDULE 3

 

COMMITMENTS

AND PRO RATA SHARES

     

 

Lender

 

Commitments

Pro Rata
Share



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

$15,000,000.00

60%

Wells Fargo Bank, N.A.

$10,000,000.00
______________

40%
_____________

Total

$25,000,000.00

100.00%



 

--------------------------------------------------------------------------------

 

APPENDIX I



PRICING GRID



 

Applicable Margin



"Applicable Margin" means the following percentages (converted to basis points)
per annum:



 

Applicable Margin



 

Closing
Fee

Commitment
Fee

Eurodollar
Rate Loans

Floating
Rate
Loans



--------------------------------------------------------------------------------

25.0 bps

25.0 bps

200.0 bps

(50.0 bps)

